our country home enterprises inc et al petitioners v commissioner of internal revenue respondent docket nos filed date requirements and sp is a purported welfare_benefit_plan consisting of the respective separate plans that each participating employer customizes to apply to its employees alone sp pays death medical and disability benefits with respect to a participating employee to the extent that his or her participating employer selects each employer selects the general provisions the participation schedule applicable to its plan each employee designates to whom sp will pay the benefits with respect to him or her the death_benefit that sp agrees to pay as to a participating employee is the face_amount of an insurance_policy that sp purchases on the employee’s life the employer effectively pays the pre- miums on the insurance_policy through its payments to sp and the insurance_policy usually has a cash_value component that increases annually sp’s payment of any nondeath ben- efit as to an employee is generally limited to the cash_value the vesting cases of the following petitioners are consolidated herewith thomas p blake and cynthia s blake docket no netversity inc docket no juan carlo mejia and yvette mejia docket no richard j abramo and catherine s abramo docket no robert v brown and andrea yogel-brown docket no and john a tomassetti and cathy c tomassetti docket no united_states tax_court reports of the insurance_policy related to that employee an employer may terminate its participation in sp and cause each of its employees to be fully vested in his or her policy including its cash_value a participating employee upon retiring may take his or her insurance_policy in satisfaction of any postretire- ment death_benefit payable as to the employee o and n are c corporations each wholly owned by a single individual e is an s_corporation owned equally by three other individuals and each of those five individuals was employed by the cor- poration he owned o and e each participated in sp and caused sp to purchase insurance on the lives of their share- holder employees n participated in sp but did not cause sp to purchase insurance on an employee’s life held the life_insurance policies that were issued on the lives of the four shareholder employees incident to their corporations’ partici- pation in sp were part of a split-dollar_life_insurance arrange- ment held further the economic benefit provisions of sec_1_61-22 through g income_tax regs are not invalid and the four shareholder employees with insurance on their lives realized for o’s shareholder and guaranteed payments for e’s shareholders as to the split- dollar life_insurance arrangements in amounts as ascertained from those provisions the economic benefit provisions are inapplicable to n and its owner because no life_insurance was issued in those cases on the basis of 115_tc_43 aff ’d 299_f3d_221 3d cir and its progeny n’s owner realized dividend income to the extent of the payments that n made to sp held further none of the corporate employers may deduct its payments to sp held further ps are liable for the accuracy- related penalties that r determined under sec_6662 held further ps are liable for the accuracy-related_penalties that r determined under sec_6662a to the extent stated compensation income steven s brown denis john conlon allen james white and william g sullivan for petitioners angela b reynolds david s weiner and k elizabeth kelly for respondent laro judge these seven cases are before the court consolidated for purposes of trial briefing and opinion petitioners petitioned the court to redetermine the fol- lowing federal_income_tax deficiencies and accuracy-related_penalties that respondent determined unless otherwise indicated section references are to the internal rev- enue code code applicable to the relevant years rule references are to our country home enters inc v commissioner our country home enterprises inc docket no accuracy-related_penalties year deficiency sec_6662 sec_6662a dollar_figure big_number big_number dollar_figure big_number -0- -0- dollar_figure blakes docket no accuracy-related_penalties year deficiency sec_6662 sec_6662a dollar_figure big_number big_number dollar_figure big_number -0- -0- dollar_figure netversity inc docket no accuracy-related_penalty year deficiency dollar_figure sec_6662 dollar_figure mejias docket no accuracy-related_penalty year deficiency dollar_figure sec_6662 dollar_figure abramos docket no accuracy-related_penalties year deficiency sec_6662 sec_6662a dollar_figure dollar_figure the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar we interchangeably use the terms insur- ance contract and insurance_policy for convenience and do not intend to signify a distinction by our use of either term we also use the terms wel- fare benefit plan and plan for convenience and do not intend to suggest for federal_income_tax purposes that any of the subject arrangements are either bona_fide plans or welfare_benefit plans we use the name sterling plan to refer to both the plan and the trust that make up the sterling plan united_states tax_court reports abramos docket no accuracy-related_penalties year deficiency sec_6662 sec_6662a big_number big_number big_number dollar_figure browns docket no accuracy-related_penalties year deficiency sec_6662 sec_6662a dollar_figure big_number big_number dollar_figure big_number -0- -0- dollar_figure tomassettis docket no accuracy-related_penalties year deficiency sec_6662 sec_6662a dollar_figure big_number big_number dollar_figure big_number -0- -0- dollar_figure the deficiencies stem from petitioners’ participation in the sterling benefit plan sterling plan a purported welfare_benefit_plan the parties have selected these seven cases to serve as test cases for issues related to the sterling plan the parties in approximately other cases pending before the court have agreed to be bound by one or more of the final decisions in these cases petitioners in two of these test cases are mr blake and his wholly owned c_corporation our country home enterprises inc our country respondent disallowed deductions of dollar_figure dollar_figure and dollar_figure that our country claimed for and respectively subject years with respect to payments that it made to the sterling plan respondent determined that the blakes realized income of dollar_figure dollar_figure and dollar_figure for the subject years from mr blake’s participation in the sterling plan petitioners in two of the other test cases are mr mejia and his wholly owned c_corporation netversity inc netversity respondent disallowed a dollar_figure deduction that netversity claimed for with respect to a payment that it made to our country home enters inc v commissioner the sterling plan respondent determined that the mejias realized dollar_figure of income for from mr mejia’s partici- pation in the sterling plan petitioners in the remaining three test cases are mr abramo mr brown and mr tomassetti the equal owners of code environmental services inc environmental an s_corporation respondent disallowed deductions of dollar_figure dollar_figure and dollar_figure that environmental claimed for and respectively with respect to payments that it made to the sterling plan and increased each environmental owner’s income by his share of the deduc- tions for the subject years the owners’ shares of the dis- allowed deductions were dollar_figure dollar_figure and dollar_figure in the case of mr abramo dollar_figure dollar_figure and dollar_figure in the case of mr brown and dollar_figure dollar_figure and dollar_figure in the case of mr tomassetti respondent also determined that each owner realized income from his participation in the sterling plan for the respective years this income was dollar_figure dollar_figure and dollar_figure in the case of mr abramo dollar_figure dollar_figure and dollar_figure in the case of mr brown and dollar_figure dollar_figure and dollar_figure in the case of mr tomassetti we decide the following issues whether the life_insurance policies issued on the lives of the shareholder employees incident to their participation in the sterling plan were part of a split-dollar_life_insurance arrangement we hold they were whether the corporate employers may deduct their payments to the sterling plan we hold they may not whether the shareholder employees must recognize income from their participation in the sterling plan we hold they must to the extent stated former secs generally required that the shareholders of an s_corporation challenge the commissioner’s adjustments to an s corpora- tion’s income in a single corporate-level proceeding however the small_business job protection act of pub_l_no sec c stat pincite repealed those provisions for taxable years beginning after date respondent’s adjustments to environmental’s in- come are therefore properly before us in this proceeding as adjustments to the income of environmental’s owners united_states tax_court reports whether petitioners are liable for the accuracy-related_penalties that respondent determined under sec_6662 we hold they are and whether our country the abramos the browns and the tomassettis are liable for the accuracy-related_penalties that respondent determined under sec_6662a we hold they are findings_of_fact i background some of the facts have been stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incor- porated herein and we find those facts accordingly the par- ties have stipulated that an appeal of any or all of these cases would be to the court_of_appeals for the seventh cir- cuit ii petitioners and related entities a our country our country is a c_corporation its business involves the manufacture and sale of store fixtures and the sale of antiques it had eight full-time employees in each subject year it had a post office box in indiana that was its mailing address when its petition was filed b blakes the blakes are husband and wife they resided in ohio when their petition was filed mr blake was born on date and graduated from college in with a degree in american history and government he later worked for years as a high school teacher teaching american history government geography psychology sociology and world history he also worked in various nonprofessional jobs eg as an antique dealer and as an auctioneer during the summers of those years mr blake started our country’s business incident to his dealing in antiques he began working for our country on date the day it was incorporated he was the sole owner and president of our country during the subject years our country home enters inc v commissioner c netversity netversity is a c_corporation it had a mailing address in california when its petition was filed netversity is in the business of computer programming and consulting with respect to internet applications it had one to three full-time employees in d mejias the mejias are husband and wife they resided in cali- fornia when their petition was filed mr mejia has a bachelor of science degree in electrical engineering he worked in both the restaurant and banking businesses upon graduating from college he later worked in an information systems management business mr mejia established netversity in and he has worked there since he was netversity’s sole owner and president during e environmental environmental is an s_corporation it is an environmental remediation company that cleans up contaminated sites mr abramo mr tomassetti and mr brown equally own environmental mr tomassetti generally manages the finan- cial side of environmental’s business environmental’s other two owners manage its sales and nonfinancial operations during the subject years environmental employed approxi- mately individuals including its owners fifteen of environmental’s employees including the owners partici- pated in the sterling plan f abramos the abramos are husband and wife mr abramo was born in date they resided in new jersey when their peti- tion was filed g tomassettis the tomassettis are husband and wife they resided in new jersey when their petition was filed mr tomassetti was born on date he holds both a bachelor of science and a master’s degree in geology he began working for environmental in before that he united_states tax_court reports worked as a geologist in the environmental industry and for two years worked as a financial planner h browns the browns are husband and wife they resided in new jersey when their petition was filed mr brown was born on date iii mr snyder and his related entities a mr snyder ronald h snyder graduated from law school in and is admitted to the utah state bar he is also licensed in var- ious states to work as a third-party administrator and as an insurance salesman he was both a licensed and enrolled_actuary from until recently mr snyder has worked with pension plans for over years and he holds himself out as a specialist in among other things welfare_benefit plans and the tax and labor aspects of employee benefit plans mr snyder was the actuary for the sterling plan from its inception and he per- formed annual calculations including valuations for the plan which he shared with its participating employers none of these valuations was peer reviewed b bca and bsgllc during the subject years mr snyder and his family owned benefits for corporate america inc bca of which mr snyder was president mr snyder and his wife christine also owned a limited_liability_company named benefit strate- gies group llc bsgllc bsgllc is a third-party administrator firm of which mr snyder is the managing member benefit strategies group inc bsg was sterling plan’s administrator from at least date through the end of mr snyder was bsg’s president between date and the end of the first quarter of bsgllc purchased some of bsg’s assets and bca was sterling plan’s administrator from on or about date a third-party administrator administers benefit plans our country home enters inc v commissioner through bca was also sterling plan’s sponsor during the subject years iv sterling plan a background in the early 1990s mr snyder and two other attorneys began looking for a way for employers to fund greater bene- fits than pension plans allowed mr snyder established the sterling plan in date as a way for employers to fund and receive those greater benefits during the first part of the subject years the sterling plan’s trustee was fifth third bank of florida national advisers trust was the sterling plan’s trustee during the rest of the subject years the sterling plan ostensibly operates as a single welfare_benefit_plan which is an aggregation of separate multiple single employer welfare_benefit plans under sec_419 the sterling plan offers to pay various benefits primarily death medical and disability benefits during a participating employee’s current employment and or retirement the sterling plan lets each participating employer select the extent of those benefits to be provided under a personal plan that the employer establishes to apply to its employees alone as part of the sterling plan the sterling plan lets the employer select the general provisions applicable to its plan eg the normal and early retirement dates the number of annual hours that its employees must work to earn benefits under the plan the participation requirements eg min- imum age minimum number of years that its employees must work for the employer and the vesting schedule for the benefits payable under the employer’s plan a participating employer makes payments to the sterling plan that are used to fund the benefits that the sterling plan promises to pay to the employer’s participating employees the payments may revert to the employer only in the atypical case where the payment results from a mistake of fact each employer singlehandedly sets the amount and the frequency of its payments to the sterling plan and the eligi- bility requirements for its employees to participate in the the medical benefits under the sterling plan covered medical_expenses that were not covered by medicare by an employer-provided health insur- ance policy or by any other plan of health insurance united_states tax_court reports sterling plan employees may but are not required to make payments to the sterling plan if their employer lets them and any such payment that an employee makes is credited to his or her personal account that is maintained under the plan b operation bsg and bca executed revised and restated master_plan documents for the sterling plan as of date sep- tember date date and date these documents stated that employers established or adopted welfare_benefit plans pursuant to the terms of the documents by executing adoption agreements the adoption agreements let the employers set the specific provisions that applied to their plans for each participating employer’s plan the sterling plan maintains individual personal accounts for each of the employer’s participating employees an employer’s payments to the sterling plan are apportioned into each of these accounts to provide benefits to the corresponding employee to his or her dependent and to his or her beneficiary an employer may allow its employees to direct the investments of the funds in their accounts and the balance in each account is adjusted as of each valuation_date to reflect the investment earnings or losses with respect to the funds in the account the amount in a nonvested account of any employee who terminates his or her employment with the employer is reallocated to the accounts of the employer’s remaining participating employees the sterling plan will pay an employee the death medical and disability benefits that his or her employee selects only to the extent of the amount in the employee’s account the sterling plan purchases a variety of life_insurance products including individual policies group policies cash_value policies and term policies in order to fund any benefit payable to the employees typically the employer selects the insurance policies that it wants to use to fund the benefits payable to its employees and each insurance_policy that is purchased funds all of the benefits that are payable as to the employee covered by that policy as of each valuation_date the administrator adds to an employee’s personal account the increase in cash_value of any insurance_policy that the ster- our country home enters inc v commissioner ling plan holds with respect to the employee the sterling plan does not set_aside any specific amount as reserves for the postretirement benefits and the sterling plan does not keep any payment that it receives for post-retirement bene- fits in a separate bank account a participating employee may designate the beneficiary or beneficiaries to receive the death_benefits payable under the sterling plan and the death_proceeds of any life_insurance_policy maintained on the life of the employee the amount of the death_benefit payable as to an employee is the face_amount of the insurance_policy on the employee’s life and that death_benefit is payable in accordance with the terms of the insurance_policy an employee upon retiring from employment with the employer may elect to receive the paid- up life_insurance_policy in satisfaction of a retirement death_benefit an employer at any time may discontinue making pay- ments to the sterling plan or otherwise may terminate its participation in the sterling plan if an employer does either all amounts credited to an employee’s personal account become fully vested and the employer may not receive a refund or any other benefit in the case of a termination the administrator may distribute the assets in the employer’s plan to the participants or to their beneficiaries or generally direct that the assets remaining in the plan be applied to provide the employees or their beneficiaries with the benefits selected by the employer if an employer stops making pay- ments to the sterling plan the employer may direct that the trustee retain the plan assets for the employees pursuant to the provisions of the plan transfer the plan assets to a successor trustee or retain the assets for the benefit of the employees employers adopting the sterling plan were advised in writing that they might want to consult with various profes- sionals including attorneys and accountants regarding their participation in the plan united_states tax_court reports v our country and the blakes a mr blake’s learning of the sterling plan mr ringger and mr reckard steven r ringger is a certified_public_accountant c p a who prepared the blakes’ and our country’s income_tax returns for the subject years mr ringger recommended the sterling plan to mr blake before mr blake dis- regarded that recommendation because mr ringger was not a financial planner mr blake eventually invested in the sterling plan upon the recommendations of corey reckard a c p a who worked as an insurance agent financial planner and one of mr reckard’s colleagues daniel weilbaum mr blake and mr reckard had been discussing mr blake’s potential investment in life_insurance or in a similar product and mr reckard stressed to mr blake that the sterling plan would allow him to accumulate value with favorable tax con- sequences and receive life_insurance at no cost mr blake considered the sterling plan primarily to be a good financial investment and a way to defer taxes mr blake also viewed the sterling plan as a way to obtain long-term life_insurance for himself and for his employees mr blake invested in the sterling plan relying to a significant extent on his belief that mr reckard was a licensed insurance agent who would not sell him an illegit- imate product mr blake also presumed that guardian life_insurance co of america guardian the insurance_company that would issue the insurance on the lives of our country’s participating employees was a licensed insurance_company mr ringger did not advise either our country or the blakes concerning their participation in the sterling plan mr penner ted penner is an experienced lawyer c p a and mr blake’s longtime acquaintance mr penner specializes to a significant extent in estate_planning mr penner had a his- tory of rendering legal and business consulting services to mr blake and our country respectively when mr blake among other things mr penner helped mr blake start a family foun- dation our country home enters inc v commissioner told mr penner that he had invested in the sterling plan and wanted his advice as to that investment mr blake and mr penner briefly discussed the sterling plan at that time mr penner is not an expert in welfare_benefit plans he does not purport to be an expert in welfare_benefit plans and he did not tell mr blake that he was an expert in welfare ben- efit plans or in employee_benefits mr penner has a limited knowledge and understanding of welfare_benefit plans and he considers them to be complex in date after mr blake had been in the sterling plan for approximately one year mr blake gave mr penner certain documents relating to the sterling plan and they again discussed the plan but this time in more depth their discussion in occurred after mr blake was contacted by both mr reckard and promoters of other plans in or around date mr penner informed mr blake that his investment in the sterling plan would give him tax deductions and eventually lead to his receipt of his life insur- ance policy but mr penner did not tell mr blake that the tax deductions were legitimate or whether the right to receive his insurance_policy came with any unfavorable con- sequences mr penner advised mr blake that the sterling plan from a conceptual point of view was beneficial to his long-term estate plans but was a risky venture mr penner did not review the actuarial computations or the annual reports that the sterling plan gave to our country and he did not perform any reference checks on the sterling plan b adoption_agreement sec_1 background our country adopted the sterling plan as of date and participated in the plan throughout the subject years our country’s single employer plan was called the our country home inc employee welfare_benefit_plan at or about the same time or shortly thereafter mr blake was told that the sterling plan was a listed_transaction discussed infra and that the main purpose of the plan was to generate the payment of commissions on the sale of the related insurance policies mr blake discussed the mat- ter with mr ringger mr reckard and at least one other individual mr blake considered terminating our country’s participation in the sterling plan but decided to stay with the plan united_states tax_court reports during and the trustee of our country’s plan was fifth third bank of florida during and most if not all of the trustee of our country’s plan was national advisors trust the trust underlying our country’s plan was neither a voluntary employee beneficiary association under sec_501 nor a grantor_trust under sections our country elected to make payments to the sterling plan in amounts that it desired our country’s funding policy as to the sterling plan allowed its portion of the plan’s funds to be invested in the cash values of permanent life_insurance policies and in variable annuities mutual funds interest-bearing checking and savings accounts and stocks and bonds our country employees did not make any pay- ment to the sterling plan initial adoption_agreement in its adoption_agreement our country selected the pre- and the post-retirement death_benefit options our country selected a preretirement death_benefit of times compensa- tion and did not provide a formula for determining the post- retirement death_benefit our country set the normal retire- ment age pincite with years of participation mr blake selected his wife as his beneficiary under the sterling plan second adoption_agreement on date our country completed a second adoption_agreement with an effective date of date our country selected pre- and post-retirement death_benefit options and pre- and post-retirement death_benefits of times compensation third adoption_agreement on date our country completed a third adoption_agreement with an effective date of date our country selected pre- and post-retirement death_benefit options and the medical_benefit option our country selected pre- and post-retirement death_benefits of times compensation during the subject years no our country employee received from the sterling plan any payment for medical_expenses our country home enters inc v commissioner in the third adoption_agreement our country changed the normal_retirement_age to with years of participation mr blake was then years old and the sterling plan reported him as vested in his benefits following the change to the retirement age by virtue of this change mr blake upon retiring was considered entitled to receive his paid-up life_insurance_policy from the sterling plan in full settlement of the life_insurance benefits payable under the sterling plan c life_insurance policie sec_1 background our country home inc employee welfare_benefit_plan trust purchased life_insurance policies on the lives of our country’s employees including mr blake with the pay- ments that our country made to the sterling plan for the benefit of the our country home inc employee welfare_benefit_plan those policies were purchased from insurance agent who guardian mr reckard was the arranged the purchases of the policies blake policy one insurance_policy was taken out on the life of mr blake blake policy this insurance_policy was issued on date as a whole_life_insurance policy with a face_amount of dollar_figure million both the owner and the beneficiary of this insurance_policy were stated to be fifth third bank of florida as trustee of the sterling plan on the application_for life_insurance mr blake was required to and did answer various personal questions such as whether he intended to travel outside the united_states whether he had smoked or used tobacco_products within the last two years whether he had been charged with any motor_vehicle moving violation or had had his driver’s license sus- pended or revoked within the last five years and whether within the last three years he had participated in any high- adventure activity such as piloting an aircraft scuba diving rock or mountain climbing hang gliding parachuting or to the extent that the employer’s payments to the sterling plan ex- ceeded the cost of the insurance the sterling plan invested those excess_proceeds as directed by the employer united_states tax_court reports motor_vehicle racing mr blake also had to answer questions about his and his family’s medical history and to support those answers with the signature of a medical examiner guardian further required that mr blake undergo a medical examination and that the results of that examination as well as a copy of mr blake’s driving record be submitted as part of the application_for the insurance_policy guardian rated eg as preferred preferred plus and class mr blake and our country’s other employees who applied for insur- ance for purposes of setting the premium payable on his and their respective insurance_policy guardian rated mr blake as a class and offered to shop for reinsurance to lower the premium that would be attributable to that rating on or about date the owner of the blake policy was changed from the trust for the sterling plan to the trust for the our country home inc welfare_benefit_plan other policies from through seven of our country’s employees including mr blake participated in the sterling plan through the our county home inc welfare_benefit_plan the other employees were cindy blake hope holley sasha hullinger chris rohrbaugh randel straka and elizabeth krohn the sterling plan purchased cash_value life_insurance policies for each of these employees but for cindy blake d payments and valuation on date our country paid dollar_figure to fifth third bank of florida the sterling plan treated this pay- ment as an employer_contribution to the our county home inc welfare_benefit_plan on or after date mr snyder gave mr blake in his capacity as our country’s president an amended annual valuation report showing that the amount of the allowable contribution was dollar_figure the sterling plan initially used dollar_figure of the dollar_figure to pay the premium on additional paid-up insurance on the blake policy the sterling plan later used dollar_figure of the dollar_figure to pay the premiums on the life_insurance policies while the record does not establish the meaning of a class rating we understand it to be lower than a rating of preferred or preferred plus our country home enters inc v commissioner covering all of our country’s employees including mr blake of the dollar_figure dollar_figure was paid on the blake policy under the sterling plan as of date both the pre- and the post-retirement death_benefits payable on the blake policy were dollar_figure million as of date the cash_value of the blake policy was dollar_figure on date our country paid dollar_figure to national advisors trust inc the sterling plan treated this payment as an employer_contribution to the our county home inc welfare_benefit_plan on date mr snyder gave mr blake in his capacity as our country’s president an amended annual valuation for the plan_year showing that the amount of the allowable contribution was dollar_figure the sterling plan initially used dollar_figure of the dollar_figure paid in to pay the premium on additional paid-up insur- ance on the blake policy the sterling plan later used dollar_figure of the dollar_figure to pay the premiums on the life_insurance policies covering all of our country’s employees including mr blake of the dollar_figure dollar_figure was paid on the blake policy under the sterling plan as of date both the pre- and the post-retirement death_benefits payable on the blake policy were dollar_figure million as of date the cash_value of the blake policy was dollar_figure on date our country paid dollar_figure to national advisors trust the sterling plan treated dollar_figure of the dollar_figure as an employer_contribution to the our county home inc welfare_benefit_plan on date mr snyder gave mr blake in his capacity as our country’s president an annual valuation for the plan_year showing that the amount of the allowable contribution was dollar_figure the sterling plan did not use any of the dollar_figure to pay a life_insurance premium instead an insurance_policy loan was extended to cover the premium the plan eventually united_states tax_court reports used the dollar_figure payment to repay a portion of the insur- ance policy loan on the blake policy under the sterling plan as of date both the pre- and the post-retirement death_benefits payable on the blake policy were dollar_figure million as of date the cash_value of the blake policy was dollar_figure e death_benefits of employees other than mr blake our country employees other than mr blake also were entitled to pre- and post-retirement death_benefits in each subject year the death_benefits for those employees were the same amount in each year and equaled the face_amount of the life_insurance_policy taken out on his or her life as to each employee hope holley’s benefit was dollar_figure sasha hullinger’s benefit was dollar_figure chris rohrbaugh’s benefit was dollar_figure randel straka’s benefit was dollar_figure eliza- beth krohn’s benefit was dollar_figure f tax_return information our country a our country filed a form_1120 u s_corporation income_tax return for in that return our country claimed a dollar_figure deduction for employee benefit programs our country did not disclose its participation in the sterling plan our country reported that it had a taxable loss of dollar_figure and that its federal_income_tax was zero b our country filed a form_1120 for in that return our country deducted dollar_figure for pension or similar type of plans our country did not disclose its participation in the sterling plan our country reported taxable_income of dollar_figure and federal_income_tax of dollar_figure c our country filed a form_1120 for in that return our country deducted dollar_figure for pension or similar type of plans our country did not disclose its participation in the sterling plan our country reported taxable_income of dollar_figure and federal_income_tax of dollar_figure our country home enters inc v commissioner on date our country filed a form 1120x amended u s_corporation income_tax return for the only change reported on the amended_return was the addi- tion of a form_8886 reportable_transaction_disclosure_statement disclosing as a protective filing our country’s participation in the sterling plan the blakes a the blakes filed a joint federal_income_tax return for they did not report any income related to mr blake’s participation in the sterling plan and they did not disclose his participation in the sterling plan the blakes reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure b the blakes filed a joint federal_income_tax return for they did not report any income related to mr blake’s participation in the sterling plan and they did not disclose his participation in the sterling plan the blakes reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure c the blakes filed a joint federal_income_tax return for they did not report any income related to mr blake’s participation in the sterling plan and they did not disclose his participation in the sterling plan the blakes reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure g deficiency notices on date respondent mailed a deficiency_notice to the blakes for the subject years on the same day respondent mailed a deficiency_notice to our country for the same years the deficiency_notice mailed to our country stated in relevant part that respondent had disallowed our country’s claimed deductions of the dollar_figure dollar_figure and dollar_figure payments for and respectively that it made to the sterling plan because the life_insurance united_states tax_court reports arrangement was a split-dollar insurance arrangement sub- ject to the economic benefit regime rules which disallow those deductions the deficiency_notice mailed to the blakes stated in relevant part that the blakes realized income of dollar_figure dollar_figure and dollar_figure for the subject years from mr blake’s participation in the sterling plan and that the authority for that income was sec_61 sec_72 sec_83 and sec_402 vi netversity and the mejias a learning of the sterling plan javier morgan is a c p a he also is mr mejia’s uncle mr morgan has been mr mejia’s accountant since or mr morgan told mr mejia in or that he should invest in the sterling plan as part of his retirement plans mr mejia did not ask mr morgan whether he was an expert on welfare_benefit plans did not ask mr morgan what he reviewed to recommend the sterling plan and did not receive from mr morgan any written opinion on the sterling plan mr mejia blindly expected that he was going to invest money in the sterling plan without any_tax con- sequences b adoption_agreement background netversity adopted the sterling plan as of date netversity’s single employer plan was called the netversity inc sterling benefit plan the trust underlying netversity’s single employer plan was neither a voluntary employee beneficiary association under sec_501 nor a grantor_trust under sections netversity elected to make discretionary payments to the sterling plan and mr mejia was the only netversity employee who participated in the sterling plan during elections in its adoption_agreement netversity selected the pre- and post-retirement death_benefit options as well as medical our country home enters inc v commissioner benefits netversity selected a pre- and post-retirement death_benefit of seven times annual compensation c payment and valuation on date netversity paid dollar_figure to fifth third bank of florida noting that the payment related to the netversity inc sterling benefit plan the sterling plan treated this payment as an employer_contribution to the netversity account maintained as part of the sterling plan on or after date mr snyder gave mr mejia on behalf of netversity an annual valuation report showing that the amount of the allowable contribution was dollar_figure under the sterling plan as of date there was neither a pre- nor post-retirement death_benefit payable upon mr mejia’s death because the sterling plan had not yet purchased an insurance_policy on his life d tax_return information netversity netversity filed a form_1120 claiming a dollar_figure deduction for employee benefit programs netversity did not disclose its participation in the sterling plan netversity reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure mejias the mejias filed a joint federal_income_tax return for mr morgan prepared the return the mejias did not report any income related to mr mejia’s participation in the sterling plan and they did not disclose his participation in the sterling plan the mejias reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure e deficiency notices on date respondent mailed a deficiency_notice to the mejias for on the same day respondent mailed a deficiency_notice to netversity for the deficiency_notice mailed to netversity stated in rel- evant part that respondent had disallowed netversity’ sec_11 during no netversity employee received from the sterling plan any payment for medical_expenses united_states tax_court reports claimed deduction of the dollar_figure payment that it made to the sterling plan during because the life_insurance arrangement was a split-dollar insurance arrangement sub- ject to the economic benefit regime rules which disallow that deduction the deficiency_notice mailed to the mejias stated in relevant part that the mejias realized income of dollar_figure in on account of mr mejia’s participation in the sterling plan and that the authority for that income was sec_61 sec_72 sec_79 sec_83 and sec_402 vii environmental and its owners a learning of the sterling plan background a mr scutellaro joseph scutellaro is a c p a and a general tax practi- tioner he has prepared the tax returns of environmental’s owners since or he also gave them tax_advice during that period mr tomassetti relied upon mr scutellaro to file his and environment’s tax returns with the understanding that they were in compliance b mr deavers in or about or mr scutellaro was introduced to doug deavers a benefits consultant in naples florida and to the concept of welfare_benefit plans shortly thereafter mr tomassetti asked mr scutellaro about ways to provide pretax benefits to employees mr scutellaro knew that mr deavers offered his clients welfare_benefit plans which pro- vided pretax benefits and mr scutellaro introduced mr tomassetti to mr deavers as a potential investor in one of those plans environmental eventually joined one of mr deavers’ plans on or after date while environmental was participating in one of mr deavers’ plans mr deavers con- cluded from the release of 115_tc_43 aff ’d 299_f3d_221 3d cir and of other then-recent judicial opinions that his plans were no longer or had never been acceptable mr deavers contacted mr tomassetti and informed him that he was no longer going to be admin- subsequently our country home enters inc v commissioner istering his plans and introduced mr tomassetti to mr snyder mr tomassetti then learned about the sterling plan mr tomassetti believed that mr snyder was a recognized professional in the matter of welfare_benefit plans and mr tomassetti and environmental’s other two owners con- templated investing in the sterling plan through environ- mental c environmental’s owners’ interest in the sterling plan mr tomassetti was the point person for the environ- mental owners regarding their potential investment in the sterling plan and mr tomassetti asked mr scutellaro about the plan before investing in it mr scutellaro was not an expert in welfare_benefit plans and he did not represent to mr tomassetti that he had expertise with welfare_benefit plans mr scutellaro summarily reviewed the sterling plan documents and what he considered to be the applicable provi- sions of the code and recommended to mr tomassetti that environmental switch to the sterling plan because mr deavers was no longer supporting the plan that environ- mental was then in mr scutellaro made that recommenda- tion relying primarily on mr snyder’s credentials and on cer- tain written information that mr snyder gave to him as to the plan mr scutellaro knew that the judiciary had sus- tained the internal revenue service’s irs disallowance of employer deductions in a lot of similar cases which involved welfare benefits but concluded on the basis of the materials that mr snyder gave him that those cases were factually distinguishable mr scutellaro never received any_tax opinion from anyone other than mr snyder regarding the validity of the sterling plan or of the deductibility of the contributions mr scutellaro never gave to any of environmental’s owners a written tax opinion regarding the validity of the sterling plan or of the deductibility of the con- tributions mr tomassetti relied solely on mr scutellaro for advice and did not do any further investigation into the tax con- sequences of the sterling plan in deciding to participate in the sterling plan mr tomassetti and mr scutellaro relied on representations that mr snyder made united_states tax_court reports b adoption_agreement sec_1 background environmental adopted the sterling plan as of date environmental’s single employer plan was called the code environmental services inc employee welfare_benefit_plan environmental elected to make payments to the sterling plan in amounts that environmental selected in and the trustee of the code environmental services inc employee welfare_benefit_plan was fifth third bank of florida by date the trustee was national advisors trust the trust underlying environmental’s single employer plan was neither a voluntary employee beneficiary association under sec_501 nor a grantor_trust under sections initial adoption_agreement in its initial adoption_agreement environmental selected a preretirement death_benefit option but did not specify the formula for determining the benefit second adoption_agreement on date environmental completed a second adoption_agreement amending its earlier adoption agree- ment with an effective date of date in the second adoption_agreement environmental elected to make discretionary payments to the sterling plan environmental selected pre- and post-retirement death_benefits and medical benefits environmental selected pre- and post-retirement death_benefits of five times compensation in mr scutellaro learned that certain welfare_benefit plans were listed transactions discussed infra participation in which had to be dis- closed on federal_income_tax returns mr snyder gave mr scutellaro a memorandum stating why the sterling plan was not a listed_transaction subject_to that requirement mr scutellaro and environmental’s owners opted not to disclose their participation in the sterling plan solely on the basis of the memorandum during the subject years no environmental employee received from the sterling plan any payment for medical_expenses our country home enters inc v commissioner c life_insurance policie sec_1 mr abramo fifth third bank of florida purchased a minnesota mutual life_insurance co minnesota life_insurance_policy on the life of mr abramo abramo policy for the code environ- mental services inc employee welfare_benefit plan’s trust the abramo policy was issued on date and reissued on date and on date the abramo policy as reissued on date was a variable adjustable life_insurance_policy with a face_amount of dollar_figure mil- lion the beneficiary of the abramo policy was the sterling trust on the application_for life_insurance mr abramo was required to and he did answer various personal questions such as whether he intended to travel outside the united_states whether within the last year he had missed any work on account of illness or injury whether he had been charged with any motor_vehicle moving violation or had had his driver’s license restricted or revoked within the last five years and whether within the last five years he had partici- pated in any high-adventure activity such as piloting an air- craft underwater diving mountain climbing hang gliding or motor_vehicle racing at the end of each subject year min- nesota life gave the sterling plan tax information for that year stating in part that o ur records indicate that the abramo policy listed above provided the insured with life_insurance protection as part of a split-dollar arrangement in or or as applicable the irs requires that the economic benefit of this coverage be reported as income for the tax_year or or as applicable as of date and the cash values of the abramo policy were dollar_figure dollar_figure and dollar_figure respectively mr brown fifth third bank of florida purchased a minnesota life_insurance_policy on the life of mr brown brown policy for the code environmental services inc employee welfare_benefit plan’s trust the brown policy was issued on date and reissued on date and date the brown policy as reissued on march united_states tax_court reports was a variable adjustable life_insurance_policy with a face_amount of dollar_figure million the beneficiary of the brown policy was the sterling trust on the application_for life_insurance mr brown was required to and he did answer various personal questions such as whether he intended to travel outside the united_states whether within the last year he had missed any work on account of illness or injury whether he had been charged with any motor_vehicle moving violation or had had his driver’s license restricted or revoked within the last five years and whether within the last five years he had partici- pated in any high-adventure activity such as piloting an air- craft underwater diving mountain climbing hang gliding or motor_vehicle racing at the end of each subject year min- nesota life gave the sterling plan tax information for that year stating in part that o ur records indicate that the brown policy listed above provided the insured with life_insurance protection as part of a split-dollar arrangement in or or as applicable the irs requires that the economic benefit of this coverage be reported as income for the tax_year or or as applicable as of date and the cash values of the brown policy were dollar_figure dollar_figure and dollar_figure respectively mr tomassetti fifth third bank of florida purchased a minnesota life_insurance_policy on the life of mr tomassetti tomassetti policy for the code environmental services inc employee welfare_benefit plan’s trust the tomassetti policy was issued on date and reissued on date date and date the tomassetti policy as reissued on date was a vari- able adjustable life_insurance_policy with a face_amount of dollar_figure million the beneficiary of the tomassetti policy was the sterling trust on the application_for life_insurance mr tomassetti was required to and he did answer various personal questions such as whether he intended to travel outside the united_states whether within the last year he had missed any work on account of illness or injury whether he had been charged with any motor_vehicle moving violation or had had his our country home enters inc v commissioner driver’s license restricted or revoked within the last five years and whether within the last five years he had partici- pated in any high-adventure activity such as piloting an air- craft underwater diving mountain climbing hang gliding or motor_vehicle racing mr tomassetti also had to answer questions about his and his family’s medical history at the end of each subject year minnesota life gave the sterling plan tax information for that year stating in part that our records indicate that the tomassetti policy listed above pro- vided the insured with life_insurance protection as part of a split-dollar arrangement in or or as applicable the irs requires that the economic benefit of this coverage be reported as income for the tax_year or or as applicable as of date and the cash values of the tomassetti policy were dollar_figure dollar_figure and dollar_figure respectively t tomassetti thomas tomassetti t tomassetti was a nonshareholder employee of environmental he was born on date fifth third bank of florida purchased a minnesota life_insurance_policy on the life of t tomassetti for the code environmental services inc employee welfare_benefit plan’s trust this insurance_policy was issued on date and reissued on date and on date this insurance_policy as reissued on date was a variable adjustable life_insurance_policy with a face_amount of dollar_figure on the application_for life_insurance t tomassetti was required to and he did answer various personal questions such as whether he intended to travel outside the united_states whether within the last year he had missed any work on account of illness or injury whether he had been charged with any motor_vehicle moving violation or had had his driver’s license restricted or revoked within the last five years and whether within the last five years he had partici- pated in any high-adventure activity such as piloting an air- craft underwater diving mountain climbing hang gliding or motor_vehicle racing t tomassetti also had to answer ques- tions about his and his family’s medical history at the end united_states tax_court reports of each subject year minnesota life gave the sterling plan tax information for that year stating in part that our records indicate that the t tomassetti policy listed above provided the insured with life_insurance protection as part of a split-dollar arrangement in or or as applicable the irs requires that the economic benefit of this coverage be reported as income for the tax_year or or as applicable as of date and the cash values of this insurance_policy were dollar_figure dollar_figure and dollar_figure respectively other policies in addition to the policies on the lives of mr abramo mr tomassetti mr brown and t tomassetti the sterling plan purchased cash_value life_insurance policies for some of environmental’s other employees these other employees included frederick andlauer john mcginty martin bru- baker william dauber and warren libutti d payments and valuation sec_1 on date environmental paid dollar_figure to fifth third bank of florida as trustee for the benefit of environmental on date environmental paid dollar_figure to fifth third bank of florida as trustee for the benefit of environmental the sterling plan treated the dollar_figure in payments dollar_figure dollar_figure as employer con- tributions on or after date mr snyder gave mr tomassetti on behalf of environmental an amended annual valuation report showing that the amount of the allowable contribution for was dollar_figure the amended annual valuation report states that environ- mental paid mr abramo mr brown and mr tomassetti dollar_figure compensation each for according to the for- mula in the second adoption_agreement mr abramo mr brown and mr tomassetti were each entitled to a pre- and post-retirement death_benefit in of dollar_figure ie five times their compensation of dollar_figure under the sterling plan as of date both the pre- and post-retire- our country home enters inc v commissioner ment death_benefits payable on each of the abramo brown and tomassetti policies were dollar_figure million on date environmental paid dollar_figure to fifth third bank of florida as trustee of the sterling plan for the benefit of environmental on date environmental paid dollar_figure to fifth third bank of florida as trustee of the sterling plan for the benefit of environ- mental the sterling plan treated the dollar_figure in payments dollar_figure dollar_figure as employer contributions on or after date mr snyder gave mr tomassetti on behalf of environmental an annual valuation report showing that the amount of the allowable contribution for was dollar_figure the amended annual valuation report states that environ- mental paid mr abramo mr brown and mr tomassetti dollar_figure compensation each for according to the for- mula in the second adoption_agreement mr abramo mr brown and mr tomassetti were each entitled to a pre- and post-retirement death_benefit in of dollar_figure ie five times their compensation of dollar_figure under the sterling plan as of date both the pre- and post-retire- ment death_benefits payable on each of the abramo brown and tomassetti policies were dollar_figure million on date environmental paid dollar_figure to fifth third bank of florida as trustee for the benefit of environmental the sterling plan treated the dollar_figure pay- ment as an employer_contribution on or after date mr snyder gave mr tomassetti on behalf of environmental an annual valuation report showing that the amount of the allowable contribution for was dollar_figure the annual valuation report states that environmental paid mr abramo mr brown and mr tomassetti each dollar_figure compensation_for according to the formula in the second adoption_agreement mr abramo mr brown and mr tomassetti were each entitled to a pre- and post-retire- ment death_benefit in of dollar_figure ie five times their compensation of dollar_figure under the sterling plan as of date both the pre- and post-retirement united_states tax_court reports death_benefits payable on each of the abramo brown and tomassetti policies were dollar_figure million payment of premiums during the subject years the payments that environmental made to the code environmental services inc employee welfare_benefit_plan were used in part to pay the pre- miums on the abramo brown and tomassetti policies e death_benefits of nonshareholder employees environmental employees other than the three owners were entitled to pre- and post-retirement death_benefits in each subject year the death_benefits for the following employees were the same amount as to each employee in each year and equaled the face_amount of the life_insurance_policy taken out on his or her life frederick andlauer’s ben- efit-dollar_figure t tomassetti’s benefit-dollar_figure sharon jarmon’s benefit-dollar_figure john mcginty’s benefit- dollar_figure david runyon’s benefit-dollar_figure lino ferrara’s benefit-dollar_figure ivona cwiek’s benefit-dollar_figure martin brubaker’s benefit-dollar_figure and william dauber’s ben- efit-dollar_figure in addition just-mentioned environmental employees warren libutti was an environmental employee from date through date for mr libutti was entitled to pre- and post-retirement death bene- fits of dollar_figure these benefits equaled the face_amount of the life_insurance_policy taken out on his life the to f tax_return information background mr scutellaro’s accounting firm prepared environmental’s and its owners’ federal_income_tax returns for the subject years while the formula in the second adoption_agreement set mr abramo’s mr brown’s and mr tomassetti’s death_benefits for at dollar_figure their death_benefits were limited to dollar_figure million because the face value of their life_insurance policies was dollar_figure million our country home enters inc v commissioner environmental a environmental filed a form_1120s u s income_tax return for an s_corporation environmental deducted the dollar_figure in payments that it made to the sterling plan during and did not disclose its participation in the ster- ling plan b environmental filed a form_1120s environmental deducted dollar_figure for contributions that it made to the ster- ling plan and did not disclose its participation in the sterling plan c environmental filed a form_1120s environmental deducted dollar_figure for contributions that it made to the ster- ling plan and did not disclose its participation in the sterling plan abramos a the abramos filed a joint federal_income_tax return for in that return the abramos did not report any income related to mr abramo’s participation in the sterling plan and they did not disclose his participation in the plan the abramos reported ordinary business income of dollar_figure as mr abramo’s distributive_share of income from environ- mental that business income was computed deducting the payments to the sterling plan the abramos reported tax- able income of dollar_figure and total federal_income_tax of dollar_figure the abramos filed two form sec_1040x amended u s indi- vidual income_tax returns for neither the first nor the second amended_return reflected any change related to mr abramo’s participation in the sterling plan b the abramos filed a joint federal_income_tax return for the abramos did not report any income related to mr abramo’s participation in the sterling plan and they did not united_states tax_court reports disclose his participation in the plan the abramos reported ordinary business income of dollar_figure as mr abramo’s distributive_share of income from environmental that busi- ness income was computed deducting the payments to the sterling plan the abramos reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the abramos filed a form 1040x the amended_return did not reflect any change related to mr abramo’s participation in the sterling plan c the abramos filed a joint federal_income_tax return for in that return the abramos did not report any income related to mr abramo’s participation in the sterling plan and they did not disclose his participation in the plan the abramos reported ordinary business income of dollar_figure as mr abramo’s distributive_share of income from environ- mental that business income was computed deducting the payments to the sterling plan the abramos reported tax- able income of dollar_figure and total federal_income_tax of dollar_figure the abramos filed a form 1040x the amended_return did not reflect any change related to mr abramo’s participation in the sterling plan browns a the browns filed a joint federal_income_tax return for the browns did not report any income related to mr brown’s participation in the sterling plan and they did not disclose his participation in the plan the browns reported ordinary business income of dollar_figure as mr brown’s distributive_share of income from environmental that busi- ness income was computed deducting the payments to the sterling plan the browns reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the browns filed a form 1040x the amended_return did not reflect any change related to mr brown’s participation in the sterling plan our country home enters inc v commissioner b the browns filed a joint federal_income_tax return for the browns did not report any income related to mr brown’s participation in the sterling plan and they did not disclose his participation in the plan the browns reported ordinary business income of dollar_figure as mr brown’s distributive_share of ordinary business income from environ- mental that business income was computed deducting the payments to the sterling plan the browns reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the browns filed a form 1040x the amended_return did not reflect any change related to mr brown’s participation in the sterling plan c the browns filed a joint federal_income_tax return for the browns did not report any income related to mr brown’s participation in the sterling plan and they did not disclose his participation in the plan the browns reported ordinary business income of dollar_figure as mr brown’s distributive_share of income from environmental that busi- ness income was computed deducting the payments to the sterling plan the browns reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the browns filed a form 1040x the amended_return did not reflect any change related to mr brown’s participation in the sterling plan tomassettis a the tomassettis filed a joint federal_income_tax return for in that return the tomassettis did not report any income related to mr tomassetti’s participation in the ster- ling plan and they did not disclose his participation in the plan the tomassettis reported ordinary business income of dollar_figure as mr tomassetti’s distributive_share of income from environmental that business income was computed deducting the sterling plan the tomassettis reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the payments to united_states tax_court reports the tomassettis filed a form 1040x the amended_return did not reflect any change related to mr tomassetti’s participation in the sterling plan b the tomassettis filed a joint federal_income_tax return for the tomassettis did not report any income related to mr tomassetti’s participation in the sterling plan and they did not disclose his participation the plan the tomassettis reported ordinary business income of dollar_figure as mr tomassetti’s distributive_share of ordinary business income from environmental that business income was com- puted deducting the payments to the sterling plan the tomassettis reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the tomassettis filed a form 1040x the amended_return did not reflect any change related to mr tomassetti’s participation in the sterling plan in c the tomassettis filed a joint federal_income_tax return for in that return the tomassettis did not report any income related to mr tomassetti’s participation in the ster- ling plan and they did not disclose his participation in the plan the tomassettis reported ordinary business income of dollar_figure as mr tomassetti’s distributive_share of income from environmental that business income was computed deducting the sterling plan the tomassettis reported taxable_income of dollar_figure and total federal_income_tax of dollar_figure the payments the tomassettis filed a form 1040x the amended_return did not reflect any change related to mr tomassetti’s participation in the sterling plan to g deficiency notices on date respondent mailed deficiency notices for the subject years to the abramos the browns and the tomassettis each deficiency_notice stated in relevant part that respondent had years environmental’s claimed deductions of dollar_figure dollar_figure and dollar_figure respectively for payments that it made to the disallowed subject the for our country home enters inc v commissioner sterling plan because the life_insurance arrangement was a split-dollar insurance arrangement subject_to the economic benefit regime rules which disallow those deductions the notices further stated as to this point that respondent had increased the income of each of environmental’s owners by his share of the disallowed deductions and that for the respective years the owners’ shares of the disallowed deduc- tions were dollar_figure dollar_figure and dollar_figure respectively in the case of mr abramo dollar_figure dollar_figure and dollar_figure in the case of mr brown and dollar_figure dollar_figure and dollar_figure in the case of mr tomassetti the deficiency notices also stated in relevant part that each of the three owners had realized income on account of his participation in the sterling plan and that the authority for that income was sec_61 sec_72 sec_79 sec_83 sec_402 and sec_707 the notices further stated as to this point that for the respective years that income was dollar_figure dollar_figure and dollar_figure respectively in the case of mr abramo dollar_figure dollar_figure and dollar_figure in the case of mr brown and dollar_figure dollar_figure and dollar_figure in the case of mr tomassetti i overview opinion our nation’s federal_income_tax laws coupled with the reality that all accessions to wealth are generally reduced significantly by the amount of federal income taxes imposed thereon sometimes inspire taxpayers to seek out ways to shelter their income from taxation taxpayers have no patri- otic responsibility to pay an amount of federal_income_tax greater than that which congress imposes and taxpayers may structure their business and personal affairs to take advantage of legitimate tax_shelters that will reduce the amounts of federal_income_tax that they would otherwise pay absent the use of the shelters see 69_f2d_809 2d cir aff ’d 293_us_465 promoters of tax_shelters obviously know that taxpayers generally desire to pay less federal_income_tax rather than more and such promoters regularly devise novel and on many occasions highly technical tax_shelters which they rep- resent are legitimate tax-saving strategies as is true when united_states tax_court reports seeking to enter into any novel or atypical venture taxpayers seeking to implement a novel or an atypical tax-saving strategy should proceed with caution and with proper inde- pendent professional guidance t hat which we call a rose b y any other name would smell as sweet william shake- speare romeo and juliet act sc but a tax- payer’s use of an illegitimate tax_shelter marketed as a legiti- mate tax_shelter will not a taxpayer who uses an illegit- imate tax_shelter may for example eventually be called upon to pay not only the federal_income_tax that the tax- payer would have paid had the tax_shelter not been used but significant amounts of interest and penalties to boot while it would be nice if all tax_shelters advertised as legitimate tax_shelters were indeed legitimate the fact of the matter is that not all marketed tax_shelters are legitimate taxpayers who invest in tax_shelters should be mindful that the state- ments of promoters as to the legitimacy of tax_shelters carry no weight in the final say as to the true tax consequences that flow from the shelters for it is only the judiciary that can say definitively that the tax consequences that flow from a promoted tax-savings strategy are indeed legitimate cf marbury v madison u s cranch it is emphatically the province and duty_of the judicial depart- ment to say what the law is the parties dispute the tax consequences that flow from the sterling plan a plan that promotes the purchase of life_insurance products and the payment of commissions thereon in the setting of a coupled tax-saving and tax-deferral strategy the shareholder employees generally caused their corporations to invest in the sterling plan with the assur- ance that the investments would safeguard their designated beneficiaries if the shareholder employees died during the insurance_policy year and allow the shareholder employees to receive the significant cash_value of the policies if as they more likely expected they did not die during that time the corporations essentially deducted the payments of the pre- miums on the life_insurance policies through their deductions of their payments to the sterling plan and the shareholder employees recognized no income corresponding to those deductions the shareholder employees in fact recognized no income at all from their participation in the sterling plan our country home enters inc v commissioner respondent determined that the corporations were not entitled to deduct their payments to the sterling plan fur- ther respondent determined the shareholder employees failed to recognize income from their participation in the sterling plan petitioners disagree with those determinations and have brought the matter before this court in addition the parties agree that petitioners bear the burden_of_proof except with respect to the accuracy-related_penalties that respondent determined applied to the noncorporate peti- tioners further the parties agree that the noncorporate petitioners bear the burden of persuasion as to the accuracy- related penalties related to them but that respondent first bears a burden of production as to those items ii compensatory split-dollar_life_insurance arrangements life a overview respondent determined that our country’s participation and environmental’s participation in the sterling plan are parts of split-dollar_life_insurance arrangements to that end respondent primarily asserts each insurance arrangement underlying that participation meets the three- prong definition of a compensatory arrangement set forth in the special rule_of sec_1_61-22 income_tax regs petitioners argue that the life_insurance arrange- ments fail all of those prongs as petitioners see it the ster- ling plan is a permissible welfare_benefit_plan that holds the funds and administers the benefits for its participating employers’ single employer welfare_benefit plans petitioners add that a finding that the sterling plan is not a permissible welfare_benefit_plan may result in unfavorable tax con- sequences to the nonparty employees of our country and of environmental petitioners invite the court to construe the applicable law taking that possibility into account we con- respondent does not assert that netversity’s and mr mejia’s partici- pation in the sterling plan was part of a split-dollar_life_insurance ar- rangement this is most likely because netversity during or before did not cause life_insurance to be issued as to any of its employees as dis- cussed infra a split-dollar_life_insurance arrangement requires the issuance of life_insurance respondent argues secondarily that the sterling plan is generally a shareholder arrangement under sec_1_61-22 income_tax regs we need not and do not address that argument united_states tax_court reports clude on the basis of a plain meaning application of the law and with no need to consider or to discuss the consequences of our conclusion for the nonparty employees that our coun- try’s participation and environmental’s participation in the sterling plan are compensatory arrangements that make them split-dollar_life_insurance arrangements in general a split-dollar_life_insurance arrangement is any arrangement between an owner and a nonowner of a life_insurance_contract that meets the rules set forth in sec_1_61-22 income_tax regs see sec_1_61-22 income_tax regs these rules essentially describe a split- dollar life_insurance arrangement as any arrangement between an owner and a nonowner of a life_insurance con- tract other than an arrangement that is group term life_insurance where one party pays the premiums and is enti- tled to recover all or a portion of the premiums from the pro- ceeds of the life_insurance_contract see generally 136_tc_38 aff ’d 483_fedappx_847 4th cir sec_1_61-22 income_tax regs is effective for split-dollar_life_insurance arrangements entered into after date and an arrangement that is materially modified after that date is generally considered to be entered into after that date sec_1_61-22 and i income_tax regs the parties agree that the life insur- ance arrangements at hand were entered into after sep- tember for purposes of sec_1_61-22 income_tax sec_1_61-22 income_tax regs provides a split-dollar_life_insurance arrangement is any arrangement between an owner and a non-owner of a life_insurance_contract that satisfies the following criteria- i either party to the arrangement pays directly or indirectly all or any portion of the premiums on the life_insurance_contract including a payment by means of a loan to the other party that is secured_by the life_insurance_contract ii at least one of the parties to the arrangement paying premiums under paragraph b i of this section is entitled to recover either con- ditionally or unconditionally all or any portion of those premiums and such recovery is to be made from or is secured_by the proceeds of the life_insurance_contract and iii the arrangement is not part of a group term life_insurance plan described in sec_79 unless the group term life_insurance plan pro- vides permanent benefits to employees as defined in sec_1_79-0 our country home enters inc v commissioner if it regs and that sec_1_61-22 income_tax regs applies to these cases into entered as an exception to the general_rule of sec_1_61-22 income_tax regs an arrangement between an owner and a nonowner of a life_insurance_contract is a split-dollar_life_insurance arrangement is either a compensatory arrangement or a shareholder arrangement under the special rules of sec_1_61-22 and iii income_tax regs respectively see id subdiv i an arrangement is a compen- satory arrangement if it meets each prong of a three-prong test see id subdiv ii the first prong requires that the arrangement be in_connection_with_the_performance_of_services and not as part of a group term life_insurance plan described in sec_79 id subdiv ii a the second prong requires that t he employer or service_recipient pays directly or indirectly all or any por- tion of the premiums id subdiv ii b the third prong requires that either the beneficiary of all or any portion of the death_benefit is designated by the employee or service provider or is any person whom the employee or service pro- vider would reasonably be expected to designate as the bene- ficiary or the employee or service provider has any interest in the policy cash_value of the life_insurance con- tract id subdiv ii c a compensatory or shareholder arrangement that falls within the special rule is a split-dollar_life_insurance arrangement even if it does not meet the gen- on date the court ordered each party to file a memo- randum that set forth their and his understanding of and positions as to the issues of fact and law to be decided in these cases the order stated that the parties were precluded from advancing positions not included in the memorandums petitioners filed their memorandum on date and supplemented their memorandum on date petitioners’ memorandum as supplemented does not challenge the applicability of sec_1_61-22 income_tax regs to these cases to the contrary petitioners’ supplement informs the court that p etitioners agree with respondent that the arrangements were entered into after date for purposes of sec_1_61-22 income_tax regs petitioners in their opening brief now invite the court to decide whether the life_insurance arrange- ments involving environmental were entered into after date for purposes of the effective date provision we decline that invita- tion petitioners did not in their memorandum raise the applicability of the referenced regulations as an issue with respect to environmental and we therefore consider petitioners to have waived or otherwise to have aban- doned any such argument united_states tax_court reports eral rule_of sec_1_61-22 income_tax regs see id subdiv i b owner of policies the owner of a life_insurance_contract is generally the per- son that the insurance_contract names as the owner see id para c i notwithstanding this general_rule however an employer is considered to be the owner of a life_insurance_contract under a split-dollar_life_insurance arrangement entered into in_connection_with_the_performance_of_services if the insurance_policy is owned by inter alia a_trust described in sec_402 or a welfare_benefit_fund described in sec_419 see id subdiv iii a c a nonowner is any person other than an owner of the life_insurance_policy who has a direct or indirect interest in the insurance_policy see sec_1_61-22 income_tax regs the parties agree that the relevant corporate employers here our country and environmental are treated as the owners of the life_insurance policies at hand for purposes of sec_1_61-22 income_tax regs c our country and environmental single employer plans the life_insurance arrangements related to the our country and the environmental single employer plans are split-dollar_life_insurance arrangements in that they are compensatory arrangements within the meaning of the spe- cial rule they fall within the special rule because each prong of the three-prong test is met as to the arrangements first each of those single employer plans provided life_insurance benefits to the employees in exchange for their performance of services and the benefits were not provided as part of a group term life_insurance plan described in sec_79 second each single employer plan paid the premiums on the life_insurance policies through the employer’s payments to the sterling plan third the employees participating in the single employer plans designated the beneficiaries of the death_benefits payable under the plans which in substance were the death_benefits payable under the insurance policies we also find as to the third prong that the employees in each single employer plan had an interest in the cash_value of the respective life_insurance policies that covered them our country home enters inc v commissioner petitioners argue that the first prong of the three-prong test fails to be met because they assert the sterling plan is part of a group term life_insurance plan within the meaning of sec_79 to that end petitioners assert that the amount of life_insurance is based on the compensation paid to the employee without regard to any employee’s health we dis- agree with petitioners’ assertion that the sterling plan’s life_insurance_benefit is part of a group term life_insurance plan within the meaning of sec_79 the life_insurance policies are not group term life insur- ance policies for federal_income_tax purposes sec_1 a income_tax regs sets forth the conditions that must be met for life_insurance to be characterized as group term life_insurance and at least one of those conditions is not met specifically the record does not establish that t he amount of insurance provided to each employee is computed under a formula that precludes individual selection id subpara the regulations do not define the term individual selec- tion for purposes of sec_1_79-1 income_tax regs as petitioners see it the amount of insurance that the ster- ling plan provided to each participating employee was com- puted under a formula that precluded individual selection because the formula mechanically ascertained the amount of that insurance on the basis of each participating employee’s compensation respondent argues that the amount of insur- sec_1_79-1 income_tax regs provides a what is group-term_life_insurance -life insurance is not group- term life_insurance for purposes of sec_79 unless it meets the fol- lowing conditions it provides a general death_benefit that is excludable from gross_income under sec_101 it is provided to a group_of_employees it is provided under a policy carried_directly_or_indirectly_by_the_employer the amount of insurance provided to each employee is computed under a formula that precludes individual selection this formula must be based on factors such as age years_of_service compensation or posi- tion this condition may be satisfied even if the amount of insurance provided is determined under a limited number of alternative schedules that are based on the amount each employee elects to contribute how- ever the amount of insurance provided under each schedule must be computed under a formula that precludes individual selection united_states tax_court reports ance that the sterling plan provided to each participating employee depended on individual selection to that end respondent asserts the death_benefits provided to the share- holder employees were on many occasions larger than the death_benefits as ascertained by the formula respondent also states that individual selection is found in the fact that the issuance of the life_insurance policies as to each share- holder employee was based upon the underwriting criteria for that employee we conclude that the issuance of the insurance policies on the lives of our country and environmental shareholder employees and as it appears on the lives of all of the our country and the environmental participating employees was based on individual selection while the employers participating in the sterling plan formally set the amount of life_insurance provided to their employees as a multiple of compensation the mere fact that the sterling plan stated on its face that it would pay death_benefits in amounts that turn on employee compensation does not necessarily mean that the underlying life_insurance is group term life insur- ance the life_insurance issued as to the our country and the environmental shareholder employees was not group term life_insurance given our finding above that the multiple- of-compensation formula did not actually correspond to death_benefits payable and otherwise failed to always limit the amount of insurance that actually was provided to those shareholder employees cf 78_tc_791 holding that an insurance_policy was not part of a group term life_insurance plan because it individually selected only the company’s president as a participant to receive excess insurance we also agree with respondent’s argument that the life_insurance related to our country and environmental was not group term life_insurance because the issuance of the insurance took into account the personal risks characteristics of at least those corporations’ shareholder employees and most corporations’ participating employees in towne v commissioner t c pincite the court discussed the genesis of the individual selection test and noted that individual selection has never been allowed to occur in the case of group term life_insurance the court explained likely all of those our country home enters inc v commissioner the reason why the insurance industry has traditionally defined group_insurance as not including policies of insurance providing for individual selection is that a group insurer has less opportunity to exercise under- writing judgment with respect to particular persons in the group group_insurance is usually issued without medical examination or other evi- dence of insurability if there were no requirement that the amount of insurance per participant be determined under some formula applicable to all the employees there would necessarily be adverse selection against the insurance_company because the older employees and those in poor health would naturally take disproportionately large amounts of insurance id pincite n citations omitted shareholder employees guardian and minnesota life required that the our country and environmental shareholder employees tender information on their health traveling tendencies and or driving traits the need to submit that type of personal information as a condition to receiving the insurance strongly suggests and we find that the insurers were exercising underwriting judgment with respect to at least the our country and environmental in connection with the issuance of the life_insurance related to them this finding is further strengthened by the fact that in the case of guardian at least guardian specifically rated each of our country’s participating employees for purposes of setting the premiums payable on their policies and offered to try to find a way to reduce the premium attributable to the blake policy the mere fact that an insurer such as guardian or minnesota life may add up the premiums that apply to separate policies that it sells on a specific group of insureds and then tender the total as the amount due on a group policy does not necessarily recharacterize the sepa- rate policies as part of a single group term life_insurance plan instead as we have stated the exercise of underwriting judgment with respect to the specific persons in a group is indicative of the issuance of individual insurance policies rather than group policies we hold that the insurance poli- cies at hand are not group term life_insurance policies for federal_income_tax purposes the life_insurance polices related to our country also fail to qualify as group term life_insurance because the insurance was not provided in any of the subject years to at least of our country’s full-time employ- ees see sec_1_79-1 income_tax regs stating that life_insurance fails to qualify as group term life_insurance under sec_79 where the continued united_states tax_court reports petitioners make no specific argument as to the second prong of the three-prong test they argue that the third prong is not met because they assert the employees do not designate the beneficiaries petitioners also assert that the employees have no direct or indirect interest in the life insur- ance policies including the cash values thereof we disagree on both points the third prong is met if the employees who participated in the sterling plan either designated the beneficiaries of the life_insurance policies or had an interest in the cash_value of those policies our country and environmental shareholder employees both designated the beneficiaries of the death ben- efit payable under the policies on their lives and had interests in those policies the shareholder employees named the beneficiaries of the death_benefits payable under their insurance policies by des- ignating through the sterling plan the individuals who would receive the death_benefits under the plan which in turn were the death_benefits under the policy in addition those shareholder employees were assured that their des- ignated beneficiaries would receive any death_benefits pay- able on those policies to the extent that the shareholder employees died while participants in the plan petitioners seek a contrary holding essentially by looking at the life_insurance policies through the wider end of a telescope towards its narrower end and seeing that the sterling plan is named as the beneficiary on the policies they conclude from this view that none of the individuals who the partici- pating employees designate to receive the death_benefits pay- able by the sterling plan is t he beneficiary of all or any portion on the death_benefit for purposes of sec_1 b ii c income_tax regs we on the other hand look telescopically at the life_insurance_benefit from the narrower end towards the wider end as one commonly does and see the ultimate recipient of the death_proceeds as the person designated by the shareholder employees the fact that the insurance is not provided during the calendar_year to or more full-time employees while the regulations go on to state that this 10-or-more em- ployee rule may be avoided where coverage is provided to all full-time employees see sec_1_79-1 income_tax regs the record fails to estab- lish that all of our country’s full-time employees were covered by the ster- ling plan our country home enters inc v commissioner death_proceeds from the life_insurance policies are funneled through the sterling plan to each of the ultimate recipients does not blur our view or our conclusion that each of those recipients is the beneficiary of the death_benefit for purposes of sec_1_61-22 income_tax regs cf commis- sioner v court holding co 324_us_331 to permit the true nature of a transaction to be disguised by mere formalisms would seriously impair the effective administration of the tax policies of congress 302_us_609 a given result at the end of a straight path is not made a different result because reached by following a devious path the light at the end of the tunnel brightly illuminates our conclusion given that the sterling plan would pay no death_benefit were it not for the life_insurance policies and the employee to whom a policy relates rather than the sterling plan is assured of receiving the entire amount that is payable under the terms of the policy we also conclude that the shareholder employees of our country and environmental had interests in the their life_insurance policies and the cash values thereof this conclu- sion is supported by at least five facts first each life insur- ance policy and any funds related thereto were intended to be received by the corresponding employee or his or her des- ignee s and no one else and those employees were the only ones who had the right to receive or otherwise to redirect to someone else the cash_value of the life_insurance policies related to them second the employees could elect to receive their policies upon retiring from employment with the employer third the funds in the sterling plan could not be accessed by either the employer or by the employer’s credi- tors and our country and the environmental employees upon retiring or alternatively upon their employers’ ceasing participation in the sterling plan were certain to get those funds in the form of the policies that then passed to the employees fourth a participating employee before actually receiving the funds in his or her account could be allowed to direct the investment of those funds and thus enjoy the benefit of any investment gain or suffer the detriment of any investment loss fifth if the participating employee were to die while his or her insurance_policy was in force then the death_benefit under that policy would ultimately be paid to united_states tax_court reports his or her beneficiary in accordance with the terms of the policy we also find important to our just-stated conclusion that the plan benefits were set to be fully vested either when a shareholder employee satisfied the vesting requirements that he or she chose or possibly could choose in the name of the employer or when the employer terminated the plan and as to vesting the shareholder employees were not necessarily bound by the vesting requirements that were initially set in their plans instead at their whim they could accelerate or otherwise change the vesting requirements to their pref- erence in the case of mr blake for example he executed an adoption_agreement on date retroactive to date that lowered the normal_retirement_age for the employee participants in the our country plan and acceler- ated his complete vesting to the then-present time we conclude that the life_insurance contracts relating to the our country and the environmental single employer plans were part of split-dollar_life_insurance arrangements d netversity single employer plan no life_insurance was purchased or outstanding during the subject years as to the netversity plan any arrangement involving netversity and the sterling plan therefore was not a split-dollar_life_insurance arrangement during those years iii deductions a overview respondent argues that the corporate employers may not deduct the payments that funded the life_insurance pre- miums petitioners argue that the corporate employers may deduct the payments as ordinary and necessary business_expenses under sec_162 we agree with respondent minnesota life concluded similarly as to the environmental policies that it issued on the lives of environmental’s owners minnesota life re- ported to the sterling plan that each of those insurance policies was part of a split-dollar_life_insurance arrangement our country home enters inc v commissioner b sec_162 sec_162 is generally the primary hurdle that a tax- payer must clear to deduct a business_expense sec_162 lets taxpayers deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that section an expendi- ture is deductible if it is an expense an ordinary_expense a necessary expense paid in the case of a cash_method taxpayer or incurred in the case of an accrual_method taxpayer during the taxable_year and made to carry on a trade_or_business see 403_us_345 116_tc_374 c our country and environmental our country and environmental must clear another hurdle in addition to sec_162 we have held that the life_insurance policies related to our country and to environmental are split-dollar_life_insurance arrangements because they are compensatory arrangements in the light of this holding our country and environmental may deduct an expense related to the arrangements only if the deduction meets the rules of sec_1_83-6 income_tax regs see sec_1_61-22 income_tax regs sec_1_83-6 income_tax regs provides that the amount of an allowable deduction in such a situation equals the sum of the amount of income that the employee recognizes under sec_1 g income_tax regs plus the amount determined under sec_1_61-22 income_tax regs sec_1_61-22 income_tax regs explains that an employee generally must recognize income upon the transfer to the employee of the ownership of the life_insurance_policy sec- tion g income_tax regs explains that the amount of that income equals the excess of the fair_market_value of the life_insurance_contract over the sum of the amount that the employee pays to the employer to obtain the insurance_contract plus the amount of all economic benefits already included in income by the employee our country and environmental did not transfer any life_insurance_policy to their participating employees during the subject years nor did the shareholder employees recognize united_states tax_court reports any income from their participation in the sterling plan we conclude that our country and environmental may not deduct their payments to the sterling plan d netversity as previously discussed netversity’s dollar_figure payment to the sterling plan is not related to a split-dollar_life_insurance arrangement while the same rules that apply to our coun- try’s and to environmental’s deductions of their payments to the sterling plan therefore do not apply to netversity the result in all three instances is the same the court has repeatedly held in settings similar to netversity’s setting here that sec_162 does not allow an employer to deduct its payments to a purported welfare_benefit_plan where the participating employees could receive the value reflected in insurance policies purchased by those plans see neonatology assocs p a v commissioner t c pincite see also white v commissioner tcmemo_2012_104 103_tcm_1560 and cases cited thereat the court found in those cases that the employers’ payments were for the personal benefit of the shareholder employees that the plans were not intended to provide welfare benefits to the employees and that the pur- ported welfare_benefit plans were a means to transfer funds from the corporations to their shareholders tax free the court held that the employers failed to establish that the payments to the plans were ordinary and necessary business_expenses deductible under sec_162 although those referenced cases involved the actual pur- chase of life_insurance and netversity’s case does not the holdings in those cases apply here with equal force the ster- ling plan was never intended primarily to provide welfare benefits instead as we find the purpose and the operation of the sterling plan were to serve as a tax-free savings device for the shareholder employees under the guise of possibly providing welfare benefits accord neonatology assocs p a v commissioner t c pincite while the framer s of the sterling plan apparently intended that the plan would allow a shareholder to accumulate substantial amounts of cash_value tax-free in life_insurance policies while at the same time allowing the corporation to deduct the premium pay- ments with no recognition of income by the employees the our country home enters inc v commissioner plan was more transparently designed to serve as a vehicle for distributing corporate earnings to the shareholders with- out the occurrence of an event that would trigger the pay- ment of a welfare_benefit the fact that employees who were not owners were allowed to participate in the sterling plan does not change our view the benefits payable to those employees were insignificant when viewed in the light of the benefits flowing to the shareholder employees we conclude that netversity may not deduct its dollar_figure payment to the sterling plan iv income a our country and environmental employee sec_1 background respondent argues that the our country and the environ- mental shareholder employees must include in income all of the economic benefits that the sterling plan provided to them through the life_insurance policies related to them petitioners argue that none of these employees received an economic benefit during the subject years in excess of the consideration that he or she paid for the benefit in this vein petitioners assert the employees did not have a current or future right to the cash_value of the life_insurance policies related to them either by direct receipt of the cash or by causing the cash to be used to pay other_benefits provided under the plan petitioners also assert that the employees could not cause any of the life_insurance policies to be distributed to them we agree with respondent that the our country and the environmental shareholder employees must include in income all of the economic benefits that the ster- ling plan provided to them through the life_insurance policies related to them economic benefit provisions a overview the federal_income_tax consequences of a split-dollar_life_insurance arrangement are generally determined either through the economic benefit and accompanying provisions of sec_1_61-22 through g income_tax regs collectively economic benefit provisions or through the loan provision sec_145 united_states tax_court reports of sec_1_7872-15 income_tax regs loan provisions see sec_1_61-22 b i income_tax regs in general the loan provisions apply where this is a split-dollar loan within the meaning of sec_1_7872-15 income_tax regs sec_1_61-22 income_tax regs as exceptions to this general_rule the economic benefit provisions apply where there is a split-dollar loan if the employer owns the life_insurance_contract and the arrangement is entered into in_connection_with_the_performance_of_services or a donor and a donee enter into the arrangement and the donor owns the life_insurance_contract see id subdiv ii the economic benefit provisions also apply where there is not a split-dollar loan unless the nonowner of the life_insurance_contract makes premium payments on the insurance_contract as other than consideration for economic benefits see sec_1 b i income_tax regs in the case of this latter exception concerning the nonowner’s payment of premiums general tax principles apply to set the federal tax treatment of the premium payments see id subpara the parties agree that the loan provisions do not apply to these cases the parties dispute the applicability of the economic benefit provisions as previously stated when applicable the value of the economic benefits provided to a nonowner in a taxable_year equals the sum of the cost of current_life_insurance_protection that the nonowner receives during the year the amount of the insurance_policy cash_value to which the nonowner has current access during the year to the extent the amount was not previously included in income and any other economic benefit provided to the nonowner to the extent not previously included in income see id para d the nonowner is treated as having current access to that portion of the insurance policy’s cash_value to which the arrangement gives the employee a current or future right and that is directly or indirectly currently accessible by the employee inaccessible by the employer or inaccessible by the employer’s general creditors see id subpara ii we agree as well no split-dollar loan is present in these cases because neither the our country nor the environmental employees made pay- ments to their employers for which they expected to be repaid see sec_1_7872-15 income_tax regs our country home enters inc v commissioner b applicability the economic benefit provisions apply to these cases because no split-dollar loans are involved and the employees did not make any premium payments on the insurance con- tracts the employers as the owners of the life_insurance contracts have therefore provided economic benefits to their employees as the nonowners of the insurance contracts see id subpara the employees must recognize the full value of the economic benefits net of any consideration that the employees paid to their employers for the benefits see id where as here the arrangement underlying the split-dollar_life_insurance arrangement is a compensatory arrangement within the meaning of the applicable regulations an employer’s provision of the economic benefits to its employees generally is deemed to be the payment of compensation except where the employer is an s_corporation that provides the benefits to a shareholder in consideration for services rendered see sec_1_61-22 income_tax regs in the case of such an s_corporation the shareholder is treated as a partner for purposes of applying the employee fringe benefit rules the economic benefits are categorized as guaranteed payments under sec_707 and the shareholder must recognize the amount of the guaranteed payments as gross_income under sec_61 see sec_707 sec_1372 petitioners argue that the economic benefit provisions are inapplicable because petitioners state those provisions are invalid according to petitioners the secretary lacked the authority to prescribe those provisions in that the provisions are inconsistent with fundamental principles of federal tax law petitioners assert that these fundamental principles require contrary to the economic benefit provisions that employees be able to compel current distributions of the cash values of the insurance policies in order to have an interest in the values petitioners conclude that the shareholder employees have therefore not realized any of the cash_value and need not include that value in income we disagree that the economic benefit provisions are invalid petitioners’ challenge to the economic benefit provisions requires that we apply the two-step analysis of 467_us_837 united_states tax_court reports the u s supreme court has recently con- firmed that this analysis applies to treasury regulations such as we have here see 562_us_44 the first step of the analysis requires that we decide whether congress has spoken directly on the matter to which the economic benefit provisions relate see chevron u s a inc u s pincite- if congress has spoken directly on that matter then that is the beginning and the end of our inquiry for we must interpret and apply the statute in accordance with the unambiguously expressed intent of congress see id we turn to the second step however if congress has not spoken directly on the matter the second step requires that we decide whether the economic benefit provisions are a reason- able interpretation of the statute which they construe see id the economic benefit provisions are invalid under the second step only if they are arbitrary or capricious in substance or manifestly contrary to the statute mayo found for med educ research u s pincite quoting 541_us_232 we start with chevron’s first step the statutory provision to which the economic benefit provisions primarily relate is sec_61 which generally defines gross_income as all income from whatever source derived that section sweeps broadly to encompass any accession to a taxpayer’s wealth and reflects congress’ use of the full measure of its taxing power see 504_us_229 while our reading of sec_61 in the light of its broad construction supports the issuance of equally far-reaching regulations on the subject of gross_income we do not find the term economic benefit anywhere in sec_61 we con- clude that congress has not directly spoken on the matter at hand accord 144_tc_51 holding that congress had not spoken on the defini- tion of a word where the word was undefined in the code we turn to chevron’s second step the economic benefit provisions which operate in part to tax accessions to wealth resulting from split-dollar_life_insurance arrangements fit reasonably within the wingspan of the broad definition of gross_income set forth in sec_61 we find instructive that the economic benefit provisions track longstanding judicial jurisprudence related to sec_61 respondent our country home enters inc v commissioner argues and we agree that the economic benefit provisions are reasonably tailored from the economic_benefit_doctrine applied in cases such as 1_tc_275 and 16_tc_244 aff ’d 194_f2d_541 6th cir those cases hold that the benefit derived from an employer’s irrevocable set-aside of money or property as compensation_for services rendered is includible in the service provider’s gross_income at the time of the set_aside where the money or property is beyond the reach of the employer’s creditors see also 64_tc_245 applying sproull to hold that taxpayers were currently taxable on prize money that they would receive in the future but which was irrevocably set_aside for their benefit the economic benefit provisions state similarly that a nonowner of a life_insurance_policy has current access to the portion of the insurance policy’s cash_value to which the arrangement gives the employee a cur- rent or future right and that is directly or indirectly cur- rently accessible by the employee inaccessible by the employer or inaccessible by the employer’s general creditors see sec_1_61-22 income_tax regs see also id subpara example demonstrating that the split-dollar provisions apply there because the employer and the employer’s general creditors cannot access a portion of the cash_value we conclude that the economic benefit provisions are not arbitrary or capricious in substance or manifestly contrary to the statute c value of economic benefits the value of the economic benefits provided to a nonowner in a taxable_year equals the sum of the cost of current_life_insurance_protection that the nonowner receives during the year the amount of the insurance_policy cash_value to which the nonowner has current access during the year to the extent the amount was not previously included in income and any other economic benefit provided to the nonowner to the extent not previously included in income see sec_1_61-22 income_tax regs the cost of the cur- rent life_insurance protection takes into account the life_insurance premium factors that the commissioner publishes for this purpose see id subpara ii the amount of the current_life_insurance_protection is the death_benefit of the united_states tax_court reports life_insurance_contract including paid-up additions reduced by the sum of the amount payable to the owner plus the por- tion of the cash_value taxable to or paid for by the non- owner see id subdiv i the amount of the insurance_policy cash_value is determined disregarding surrender charges or other similar charges or reductions and including insurance_policy cash_value attributable to paid-up additions see id subpara i we have found supra that the relevant nonowners of the life_insurance policies namely mr blake mr abramo mr brown and mr tomassetti were the only ones who had a right to the cash_value of the policies that related to them in addition we have concluded supra that those individuals must recognize income for each subject year from their participation in the sterling plan we hold that the amount of the income that they must recognize equals the value of their economic benefits as ascertained through the rules we have just discussed the parties shall apply those rules in their calculation s of the decisions to be entered under rule b mr mejia respondent argues that mr mejia netversity’s sole employee realized income of dollar_figure on account of netversity’s dollar_figure payment to the sterling plan we agree we have found that netversity’s dollar_figure payment to the sterling plan is not an ordinary and necessary business_expense deductible under sec_162 given that the pay- ment is not a deductible business_expense under sec_162 and that it conferred an economic benefit on mr mejia for his primary if not sole benefit we conclude that the pay- ment was a constructive distribution from netversity to mr mejia see neonatology assocs p a v commissioner t c pincite see also white v commissioner t c m cch pincite in that the parties do not dispute that netversity had sufficient earnings_and_profits to characterize the distribution as a dividend under sec_301 and it appears from the record that it did we hold that the dis- tribution is a taxable dividend to mr mejia our country home enters inc v commissioner v accuracy-related_penalties a overview respondent determined that each petitioner is liable for one or more accuracy-related_penalties under sec_6662 and sec_6662a as to sec_6662 respondent deter- mined that it applied to the abramos for each subject year to the blakes the browns the tomassettis and our country for and and to the mejias and netversity for as to sec_6662a respondent determined that it applied to the blakes the abramos the browns the tomassettis and our country for respondent has since conceded that sec_6662a does not apply to the blakes except in the cases of our country and netversity respondent bears the burden of production as to the applica- bility of these accuracy-related_penalties see sec_7491 sec_7491 does not apply either to our country or to netversity because they are c corporations see 126_tc_191 holding that sec_7491 does not apply to a c corporation’s liability for a pen- alty an addition_to_tax or an additional_amount b sec_6662 background respondent determined that the accuracy-related pen- alty under sec_6662 applies on account of substantial understatements of income_tax or alternatively of neg- ligence or of disregard of rules and regulations sec_6662 and b and imposes a accuracy-related_penalty on the part of an underpayment_of_tax required to be shown on a return that is due to among other reasons negligence disregard of rules or regulations or a substantial_understatement_of_income_tax these accuracy-related pen- alties do not apply to any portion of an underpayment for which a taxpayer had reasonable_cause and acted in good_faith see sec_6664 petitioners argue that sec_6662 is inapplicable because they state there was no substantial_understatement_of_income_tax no negligence and no disregard of rules or regulations in addition petitioners assert they had substan- united_states tax_court reports tial authority for their positions the items in question were adequately disclosed and they had a reasonable basis for their tax treatment of the items in question finally peti- tioners assert they reasonably relied in good_faith on the advice of their professional advisers substantial_understatement an individual’s understatement of federal_income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 a corporation’s understatement of federal_income_tax is substantial if the understatement exceeds the lesser_of of the tax required to be shown on the return or if greater dollar_figure or dollar_figure million sec_6662 an understatement generally exists to the extent that the correct_tax exceeds the tax reported on the corresponding income_tax return see sec_6662 in calculating this excess items to which sec_6662a applies are dis- regarded see sec_6662 the portion of the under- stated tax that is attributable to an item for which the tax- payer has substantial_authority or which the taxpayer ade- quately disclosed with a reasonable basis for the tax treat- ment thereof also is not included in the understatement see sec_6662 see also sec_1_6662-4 income_tax regs stating that a taxpayer has substantial_authority where the weight of authority supporting the tax treatment of the item is substantial in relation to the contrary authority where understatements are attributable to tax_shelters the exceptions supported by substantial_authority and adequate_disclosure are not available see sec_6662 a tax_shelter is any plan or arrangement where a significant purpose of the plan or arrangement is the avoidance or evasion of federal_income_tax see sec_6662 negligence negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exer- the amount of a reportable_transaction_understatement however is added when determining whether the understatement is substantial see sec_6662a our country home enters inc v commissioner cise ordinary and reasonable care in the preparation of a tax_return see sec_6662 sec_1_6662-3 income_tax regs the term negligence also has been defined as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir aff ’g in part remanding in part 43_tc_168 and t c memo n egligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1 b ii income_tax regs a taxpayer is not negligent as to an item for which the return position has a reasonable basis see id subpara an application of this reasonable basis exception is a rel- atively high standard of tax reporting that requires more than simply showing that the position taken on the return is not frivolous or patently improper see id subpara this high standard is not met by a return position that is arguably correct or merely a colorable claim see id disregard disregard includes any careless reckless or intentional disregard see sec_6662 c sec_6662a background respondent determined that the accuracy-related pen- alty under sec_6662a applies because the sterling plan is substantially_similar to the transactions identified as listed transactions in notice_2007_83 2007_2_cb_960 petitioners argue that this accuracy-related_penalty does not apply because the sterling plan is not a listed or reportable trans- action in addition petitioners argue this accuracy-related_penalty does not apply because the transaction was ade- quately disclosed united_states tax_court reports overview congress enacted sec_6662a as part of the american_jobs_creation_act_of_2004 ajca pub_l_no sec_812 sec_118 stat pincite sec_6662a imposes a accuracy-related_penalty on reportable_transaction under- statements and is effective for taxable years ending after date see sec_6662a see also ajca sec_812 f stat pincite the penalty increases to if the taxpayer does not adequately disclose the transaction see sec_6662a see also sec_6664 a reportable trans- action understatement is the sum of- a the product of- i the amount of the increase if any in taxable_income which results from a difference between the proper tax treatment of an item to which this section applies and the taxpayer’s treatment of such item as shown on the taxpayer’s return of tax and ii the highest_rate of tax imposed by sec_1 sec_11 in the case of a taxpayer which is a corporation and b the amount of the decrease if any in the aggregate amount of credits determined under subtitle a which results from a difference between the taxpayer’s treatment of an item to which this section applies as shown on the taxpayer’s return of tax and the proper tax treatment of such item sec_6662a a transaction is a reportable_transaction for purposes of sec_6662a if it is either a reportable_transaction or a listed_transaction as those terms are defined in sec_6707a see sec_6662a d as to the latter term sec_6707a generally defines a listed_transaction as a transaction that is the same as or substantially_similar to a transaction that the commissioner has identified as a tax- avoidance transaction for purposes of sec_6011 see sec_6707a regulations under sec_6011 provide that a listed_transaction is a transaction that is the same as or substantially_similar to any transaction that the irs identi- fies as such in a notice regulation or other form of pub- lished guidance sec_1_6011-4 income_tax regs the regulations provide that a substantially_similar transaction is a transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy id para c the commissioner published notice_2007_83 c b pincite to alert taxpayers and their representatives that our country home enters inc v commissioner t he internal_revenue_service irs and treasury_department are aware of certain trust arrangements claiming to be welfare_benefit funds and involving cash_value life_insurance policies that are being promoted to and used by taxpayers to improperly claim federal income and employment_tax benefits this notice informs taxpayers and their rep- resentatives that the tax benefits claimed for these arrangements are not allowable for federal tax purposes this notice also alerts taxpayers and their representatives that these transactions are tax_avoidance transactions and identifies certain transactions using trust arrange- ments involving cash_value life_insurance policies and substantially_similar transactions as listed transactions for purposes of sec_1 b of the income_tax regulations and sec_6111 and sec_6112 of the internal_revenue_code this notice further alerts persons involved with these transactions of certain responsibilities that may arise from their involvement with these transactions promoted arrangements trust arrangements utilizing cash_value life_insurance policies and purporting to provide welfare benefits to active employees are being pro- moted to small businesses and other closely held businesses as a way to provide cash and other_property to the owners of the business on a tax- favored basis the arrangements are sometimes referred to by persons advocating their use as single employer plans and sometimes as e plans those advocates claim that the employers’ contributions to the trust are deductible under sec_419 and sec_419a as qualified_cost but that there is not a corresponding inclusion in the owner’s income a promoted trust arrangement may be structured either as a taxable trust or a tax-exempt_trust ie a voluntary employees’ beneficiary association veba that has received a determination_letter from the irs that it is described in sec_501 the plan and the trust documents indicate that the plan provides benefits such as current death_benefit protection self-insured disability benefits and or self-insured severance benefits to covered employees including those employees who are also owners of the business and that the benefits are payable while the employee is actively employed by the employer the employer’s contribu- tions are often based on premiums charged for cash_value life_insurance policies for example contributions may be based on premiums that would be charged for whole life policies as a result the arrangements often require large employer contributions relative to the actual cost of the benefits currently provided under the plan under these arrangements the trustee uses the employer’s contribu- tions to the trust to purchase life_insurance policies the trustee typi- cally purchases cash_value life_insurance policies on the lives of the employees who are owners of the business and sometimes other key employees while purchasing term life_insurance policies on the lives of the other employees covered under the plan it is anticipated that after a number of years the plan will be termi- nated and the cash_value life_insurance policies cash or other_property united_states tax_court reports held by the trust will be distributed to the employees who are plan participants at the time of the termination while a small amount may be distributed to employees who are not owners of the business the timing of the plan termination and the methods used to allocate the remaining assets are structured so that the business owners and other key employees will receive directly or indirectly all or a substantial por- tion of the assets held by the trust those advocating the use of these plans often claim that the employer is allowed a deduction under sec_419 for its contributions when the trustee uses those contributions to pay premiums on the cash_value life_insurance policies while at the same time claiming that nothing is includible in the owner’s gross_income as a result of the contributions or if amounts are includible they are significantly less than the pre- miums paid on the cash_value life_insurance policies they may also claim that nothing is includible in the income of the business owner or other key_employee as a result of the transfer of a cash_value life insur- ance policy from the trust to the employee asserting that the employee has purchased the policy when in fact any amounts the owner or other key_employee paid for the policy may be significantly less than the fair_market_value of the policy some of the plans are structured so that the owner or other key_employee is the named owner of the life_insurance_policy from the plan’s inception with the employee assigning all or a portion of the death_proceeds to the trust advocates of these arrange- ments may claim that no income inclusion is required because there is no transfer of the policy itself from the trust to the employees notice_2007_83 c b pincite further states that any transaction that has all of the following elements and any transaction that is substantially_similar to such a trans- action are listed transactions for purposes of sec_6111 and sec_6112 and sec_1_6011-4 income_tax regs effec- tive date the transaction involves a_trust or other in sec_419 that is purportedly a welfare_benefit_fund fund described for determining the portion of its contributions to the trust or other fund that are currently deductible the employer does not rely on the exception in sec_419a regarding collectively bargained plans the trust or other fund pays premiums or amounts that are pur- ported to be premiums on one or more life_insurance policies and with respect to at least one of the policies value is accumulated either a within the policy for example a cash_value life_insurance_policy or b outside the policy for example in a side fund or through an agree- ment outside the policy allowing the policy to be converted to or exchanged for a policy which will at some point in time have accumu- lated value based on the purported premiums_paid on the original policy our country home enters inc v commissioner the employer has taken a deduction for any taxable_year for its contributions to the fund with respect to benefits provided under the plan other than post-retirement medical benefits post-retirement life_insurance benefits and child care facilities that is greater than the sum of the following amounts a with respect to any uninsured benefits provided under the plan i an amount equal to claims that were both incurred and paid during the taxable_year plus ii the limited reserves allowable under sec_419a or c as applicable plus iii amounts paid during the taxable_year to satisfy claims incurred in a prior taxable_year but only to the extent that no deduction was taken for such amounts in a prior year plus iv amounts paid during the taxable_year or a prior taxable_year for administrative expenses with respect to uninsured benefits and that are properly allocable to the taxable_year but only to the extent that no deduction was taken for such amounts in a prior year notice_2007_83 c b pincite states whether a taxpayer has participated in the listed_transaction described in this notice will be determined under sec_1_6011-4 however an individual who is not the employer will be treated as a participant for a taxable_year if and only if the individual owns directly or indirectly percent or more of an entity other than a c_corporation that is a participant in the listed_transaction for the taxable_year for this purpose indirect ownership is determined under rules similar to the rules of sec_318 but without regard family_attribution_rules of sec_318 the to d sec_7491 overview as previously stated the commissioner bears the burden of production with respect to an individual taxpayer’s liability for a sec_6662 or sec_6662a accuracy-related pen- alty this burden requires that respondent produce sufficient evidence indicating that it is appropriate to impose either or both penalties in these cases see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the tax- payer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite united_states tax_court reports application a determinations under sec_6662 i our country and the blakes a substantial majority of our country’s payments to the sterling plan went toward the payment of premiums on the blake policy a cash_value life_insurance_policy our country deducted the full amount of its payments to the sterling plan even though the amounts of the payments were significantly greater than the current benefits provided by the plan and bore no relationship to the benefits that the plan provided mr blake in his individual capacity and as our country’s sole shareholder participated in the sterling plan as an investor in a good investment rather than as a participant in a bona_fide welfare_benefit_plan the blakes failed to report any income resulting from mr blake’s participation in the plan although mr blake maintained control_over the funds that our country paid to the sterling plan eg he could receive his policy by causing our country his wholly owned employer to terminate its participation in the plan and he could change the criteria for vesting at his desire mr blake also knew that he could access the blake policy and the cash_value that inhered therein as evidenced by the fact that he caused our country to lower the retirement age applicable to its plan and fully vest him in the insurance_policy taken out on his life ii environmental and its owners environmental deducted the full amount of its payments to the sterling plan even though the amounts of the payments were significantly greater than the current benefits provided by the plan and bore no relationship to the benefits that the plan provided environmental paid amounts to the sterling plan and deducted those payments without relying on the valuation reports from mr snyder that purportedly showed the allowable and deductible contribution amounts environ- mental failed to take the steps that a prudent taxpayer would take in determining the tax effects of participation in the sterling plan none of environmental’s owners reported any income as to his participation in the sterling plan and the record shows our country home enters inc v commissioner that they each failed to take the steps that a prudent tax- payer would have taken in determining the tax effects of participation in the sterling plan they through mr tomassetti relied on information provided by mr snyder an insider to the sterling plan to the effect that the plan was legitimate iii netversity and the mejias netversity deducted the full amount of its payments to the sterling plan even though the amounts of the payments were significantly greater than the current benefits the plan pro- vided and bore no relationship to the benefits that the plan provided the mejias did not report any income as to mr mejia’s participation in the sterling plan and the record shows that they failed to take the steps that a prudent tax- payer would have taken in determining the tax effects of participation in the sterling plan iv conclusion we conclude and hold that petitioners significantly under- reported income on their federal_income_tax returns for each subject year in addition the evidence shows and we find that petitioners consciously participated in a plan that as advertised to them they should have known and probably knew was too good to be true a reasonable person in the position of petitioners also would not have been oblivious to the fact that the judiciary had rejected the use of cash_value life_insurance to fund welfare benefits in similar settings see 299_f3d_221 id 115_tc_43 and would have looked for more concrete guid- ance on the sterling plan before investing significant funds in it as petitioners did we hold as to the noncorporate petitioners that respondent has met his burden of producing evidence showing that sec_6662 penalties for underpayments of tax attributable to negligence or disregard of rules or regulations are appro- priate with respect to the portions of the underpayments resulting from the unreported income the actions of mr blake during the first two subject years constituted neg- ligence for purposes of sec_6662 and those actions also were in disregard of the rules pertaining to welfare ben- efit plans likewise the actions of environmental’s owner sec_145 united_states tax_court reports during the first two subject years and also of mr abramo during the last subject year as well constituted negligence for purposes of sec_6662 and those actions also were in disregard of the rules pertaining to welfare_benefit plans likewise the actions of mr mejia during constituted negligence for purposes of sec_6662 and those actions also were in disregard of the rules pertaining to wel- fare benefit plans we further hold as to the noncorporate petitioners that respondent has met his burden of producing evidence showing that a sec_6662 penalty for a substantial_understatement_of_income_tax applies to the extent that the tax as determined on the basis of this opinion results in a substantial_understatement as previously defined b determinations under sec_6662a we have found that the sterling plan ostensibly operated as a welfare_benefit_plan that our country and environ- mental made payments to the sterling plan that were used to pay the premiums on cash_value life_insurance policies and that the sterling plan used those policies to fund the welfare benefits that it promised to pay under the sterling plan we also have found that those corporate employers deducted the full amounts of the payments that they made to the sterling plan and that neither of those corporations nor any of environmental’s owners disclosed its or his participation in the sterling plan we conclude that our country and environmental participated in transactions that were substantially_similar to the transaction described in notice_2007_83 supra we also conclude that each of environmental’s owners participated in the described trans- actions in that each owned at least of environmental their employer and participated in the transactions a sec_24 we disagree with petitioners that their reporting of items stemming from the sterling plan meets the adequate_disclosure or substantial au- thority test and that this in turn leads to a reduction of their understate- ments for purposes of sec_6662 we note however that to the extent that petitioners did meet one or both of those tests they would still not prevail on this point this is because the sterling plan falls within the def- inition of a tax_shelter under sec_6662 see sec_6662 stating that those grounds do not reduce an understatement_of_tax attrib- utable to a tax_shelter our country home enters inc v commissioner employees covered by the sterling plan in the light of these conclusions we hold as to environmental’s owners that respondent has met his burden of producing evidence showing the appropriateness of the sec_6662a penalties that he determined applied to them e reasonable_cause sec_6662 a overview an accuracy-related_penalty under sec_6662 is not appropriate in a case where a taxpayer demonstrates that reasonable_cause existed for an underpayment_of_tax and that the taxpayer acted in good_faith with respect to the underpayment see sec_6664 a taxpayer’s reliance on professional advice may sometimes meet this standard see neonatology assocs p a v commissioner t c pincite- see also sec_1_6664-4 income_tax regs reliance on a tax professional will generally meet this standard where the facts and circumstances coupled with the applicable law establish that the taxpayer selected a competent tax adviser supplied the adviser with all relevant informa- tion and relied in good_faith on the adviser’s professional judgment see neonatology assocs p a v commissioner t c pincite reliance tends to be unreasonable when it is based on insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about see id b our country and the blakes we do not find that the three-prong neonatology test has been met either as to our country or as to mr blake mr blake caused our country to invest in the sterling plan upon the recommendation of mr reckard who while a a sec_6662 accuracy-related_penalty generally may not be imposed on the portion of an underpayment to which an accuracy-related_penalty under sec_6662a also is imposed see sec_6662 flush language excep- tions to this general_rule are found in sec_6662a and b see id the sec_6662 accuracy-related_penalty that respondent determined for the abramos’ taxable_year therefore applies only to the extent that it fits within the flush language or one of the referenced exceptions united_states tax_court reports c p a was then acting in his capacity as an insurance agent financial planner mr blake considered the invest- ment primarily to be a good financial investment and a way to defer taxes and he effected the investment relying to a significant extent on his perception of the reputation of guardian the insurance_company selling the life_insurance that pertained to our country’s employees while mr blake eventually sought out the advice of mr penner his longtime friend who was an estate_planning attorney as to the appro- priateness of his already-made investment in the sterling plan the record does not establish the extent of their discus- sion s or the professional advice that mr penner gave mr blake as to this matter nor does the record establish whether mr blake left their discussion s with the necessary foundation to rely in good_faith upon any advice that mr penner gave him we do know however that the proffered benefits of the sterling plan were too good to be true and that mr penner advised mr blake that an investment in the sterling plan was risky we also know that the sterling plan explicitly warned potential investors in the plan that they might want to consult with a professional as to the con- sequences of such an investment and that while the record establishes that petitioners either directly or indirectly through their owners or representatives discussed the ster- ling plan with accountants and or attorneys the record does not establish the specifics or breadth of those discussions we hold that our country and mr blake have failed to demonstrate that reasonable_cause existed for their under- payments of tax or that they acted in good_faith with respect to the underpayments c environmental’s owners we do not find that the three-prong neonatology test has been met as to any of environmental’s owners as to mr abramo and mr brown the record contains no information regarding any steps that they personally took to determine previously mr blake had disregarded the recommendation of another c p a mr ringger to invest in the sterling plan because mr ringger was not a financial planner we infer from the record however that mr penner reached his con- clusions as to the sterling plan relying mainly if not solely upon the statements and views of individuals connected with the sterling plan our country home enters inc v commissioner their proper tax_liabilities the actions of mr tomassetti the point person for the other two owners were equally unclear the record does not establish whether and to what extent mr tomassetti sought the advice of mr scutellaro testifying that he did not specifically recall whether he asked mr scutellaro to advise him on whether the contributions would be deductible to the corporation or would result in income to the shareholders the mere fact that mr tomassetti relied upon mr scutellaro a c p a to file his and environmental’s tax returns correctly does not necessarily mean that mr tomassetti or any of environmental’s other owners had reasonable_cause and acted in good_faith with respect to those returns moreover to whatever extent the environ- mental owners relied on mr scutellaro’s advice it is not sufficient to relieve them of liability for the accuracy-related_penalties mr scutellaro was not an expert in welfare_benefit plans he did not purport to be such an expert he did not prepare or seek a tax opinion regarding the validity of the sterling plan or of the deductibility of the contributions and he relied entirely or almost entirely on information from the promoter mr snyder in providing any advice he gave in fact as we find mr scutellaro for the most part simply relayed to mr tomassetti the view of mr snyder as to the tax consequences flowing from the sterling plan we hold that each of environmental’s owners has failed to demonstrate that reasonable_cause existed for his underpay- ments of tax or that he acted in good_faith with respect to the underpayments d netversity and the mejias we do not find that the three-prong neonatology test has been met either as to netversity or as to mr mejia while the record establishes that mr morgan told mr mejia that he should invest in the sterling plan the record does not establish that mr morgan gave mr mejia any advice as to the tax consequences of any such investment in fact the record leads to a contrary conclusion mr mejia by his own admission acknowledged that he blindly expected that he was going to invest money in the sterling plan without any_tax consequences united_states tax_court reports moreover even if mr morgan did give mr mejia tax_advice as to the sterling plan the mere fact that mr morgan was a c p a does not necessarily mean that he was a com- petent tax adviser especially on the subject of the tax con- sequences flowing from mr mejia’s participation in the ster- ling plan nor does the record establish that mr mejia sup- plied mr morgan with all relevant information or that mr mejia relied in good_faith on the adviser’s professional judg- ment we hold that netversity and mr mejia have failed to dem- onstrate that reasonable_cause existed for their underpay- ments of tax or that they acted in good_faith with respect to the underpayments sec_6662a a overview a taxpayer may avoid a sec_6662a penalty if there is reasonable_cause for the taxpayer’s treatment of the trans- action and the taxpayer acted in good_faith see sec_6664 in this context a taxpayer has reasonable_cause and acted in good_faith if the taxpayer followed the disclosure provisions of the sec_6011 regulations the taxpayer has substantial_authority for his or her position and the taxpayer reasonably believed that the position was more_likely_than_not the proper treatment see sec_6664 if the transaction was not adequately disclosed the reasonable_cause and good_faith defense is not available and the tax- payer is liable for a higher penalty b application none of the relevant petitioners adequately disclosed his or its participation in the sterling plan the reasonable_cause we are not unmindful that our country amended its tax_return for to include a statement disclosing its participation in the sterling plan we do not consider that action to be adequate_disclosure for purposes of this defense see sec_1_6011-4 income_tax regs requiring that a taxpayer such as our country attach a disclosure statement to its tax_return for each taxable_year for which it participates in a reportable trans- action and to each amended_return that reflects that participation and send a copy of the disclosure statement to the irs office of tax_shelter analysis petitioners do not argue in their brief that the amended_return was a qualified_amended_return within the meaning of sec_1 our country home enters inc v commissioner and good_faith defense is therefore not available to any them each of these petitioners is liable for the penalty vi conclusion we have considered all of the arguments that petitioners made and to the extent not discussed above conclude that those arguments not discussed herein are irrelevant moot or without merit we have considered respondent’s arguments only to the extent stated herein to reflect the foregoing decisions will be entered under rule f c income_tax regs and we therefore do not consider the applica- bility of that section to this issue see 142_tc_317 ndollar_figure holding that the commissioner decided to forgo or otherwise waived an argument that he did not make in his opening brief cf 694_f3d_817 7th cir stating that arguments raised for the first time in a reply brief are deemed waived
